Exhibit 10.1

 

Execution Copy

 

STOCK PURCHASE AGREEMENT

 

by and among

 

NAVTEQ B.V.

 

NAVTEQ CORPORATION

 

PICTURE MAP INTERNATIONAL CO., LTD.

 

and

 

ALL SHAREHOLDERS

of

PICTURE MAP INTERNATIONAL CO., LTD.

 

 

dated as of

 

July 8, 2005

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Sections

 

 

 

 

 

1.

Definitions

 

2.

Purchase of Purchased Shares

 

 

2.1

Purchase and Sale of Purchased Shares

 

 

2.2

Purchase Price

 

 

2.3

Remittance of Purchase Price

 

3.

Closing

 

 

3.1

Place of Closing

 

 

3.2

Effectiveness of the Closing

 

 

3.3

Documents

 

4.

Purchase of NAVTEQ Stock

 

 

4.1

Issuance

 

 

4.2

Purchase

 

 

4.3

Registration

 

 

4.4

Restrictions on Transfer; Legends

 

5.

Post-Closing Adjustment of the Purchase Price

 

 

5.1

Closing Balance Sheet

 

 

5.2

Resolution of Disputes

 

 

5.3

Purchase Price Adjustment

 

6.

Escrow

 

 

6.1

Escrow Agreement

 

 

6.2

Escrow Amount

 

7.

Representations and Warranties of Sellers

 

 

7.1

Organization, Authority and Qualification of Sellers

 

 

7.2

Ownership of the Purchased Shares

 

 

7.3

No Conflict

 

 

7.4

Consents and Approvals

 

 

7.5

Brokers

 

 

7.6

Full Disclosure

 

8.

Representations and Warranties of the Company

 

 

8.1

Organization, Authority and Qualification of the Company

 

 

8.2

Capital Stock of the Company

 

 

i

--------------------------------------------------------------------------------


 

 

8.3

Subsidiaries

 

 

8.4

Corporate Books and Records

 

 

8.5

No Conflict

 

 

8.6

Consents and Approvals

 

 

8.7

Financial Statements and Books and Records

 

 

8.8

No Undisclosed Liabilities

 

 

8.9

Accounts Receivable

 

 

8.10

Permits

 

 

8.11

Conduct in the Ordinary Course of Business; Absence of Certain Changes, Events
and Conditions

 

 

8.12

Customers, Distributors and Suppliers

 

 

8.13

Related Party Transactions

 

 

8.14

Litigation

 

 

8.15

Compliance with Laws

 

 

8.16

Material Contracts

 

 

8.17

Intellectual Property

 

 

8.18

Real Property

 

 

8.19

Tangible Personal Property

 

 

8.20

Inventories

 

 

8.21

Assets

 

 

8.22

Employee Benefit Matters

 

 

8.23

Labor Matters

 

 

8.24 [a05-12021_1ex10d1.htm#a8_24Ta_060423]

Taxes [a05-12021_1ex10d1.htm#a8_24Ta_060423]

 

 

8.25 [a05-12021_1ex10d1.htm#a8_25Insura_060424]

Insurance [a05-12021_1ex10d1.htm#a8_25Insura_060424]

 

 

8.26 [a05-12021_1ex10d1.htm#a8_26Enviro_060426]

Environment [a05-12021_1ex10d1.htm#a8_26Enviro_060426]

 

 

8.27 [a05-12021_1ex10d1.htm#a8_27ProductL_060429]

Product Liability and Product Warranty
[a05-12021_1ex10d1.htm#a8_27ProductL_060429]

 

 

8.28 [a05-12021_1ex10d1.htm#a8_28Bro_060430]

Brokers [a05-12021_1ex10d1.htm#a8_28Bro_060430]

 

 

8.29 [a05-12021_1ex10d1.htm#a8_29FullDi_060431]

Full Disclosure [a05-12021_1ex10d1.htm#a8_29FullDi_060431]

 

9. [a05-12021_1ex10d1.htm#a9_RepresentationsAndWarrantiesOf_060433]

Representations and Warranties of Purchaser and NAVTEQ
[a05-12021_1ex10d1.htm#a9_RepresentationsAndWarrantiesOf_060433]

 

 

9.1 [a05-12021_1ex10d1.htm#a9_1Organizat_060435]

Organization [a05-12021_1ex10d1.htm#a9_1Organizat_060435]

 

 

9.2 [a05-12021_1ex10d1.htm#a9_2Aut_060436]

Authority [a05-12021_1ex10d1.htm#a9_2Aut_060436]

 

 

9.3 [a05-12021_1ex10d1.htm#a9_3Nvt_060437]

NVT Stock [a05-12021_1ex10d1.htm#a9_3Nvt_060437]

 

 

9.4 [a05-12021_1ex10d1.htm#a9_4No_060439]

No Conflict [a05-12021_1ex10d1.htm#a9_4No_060439]

 

 

9.5 [a05-12021_1ex10d1.htm#a9_5B_060441]

Brokers [a05-12021_1ex10d1.htm#a9_5B_060441]

 

 

ii

--------------------------------------------------------------------------------


 

 

9.6 [a05-12021_1ex10d1.htm#a9_6Invest_060442]

Investigation and Evaluation [a05-12021_1ex10d1.htm#a9_6Invest_060442]

 

 

9.7 [a05-12021_1ex10d1.htm#a9_7SecFilingsFinancialStatements_060442]

SEC Filings; Financial Statements
[a05-12021_1ex10d1.htm#a9_7SecFilingsFinancialStatements_060442]

 

10. [a05-12021_1ex10d1.htm#a10_CovenantsOfSellersAndTheCompa_060445]

Covenants of Sellers and the Company
[a05-12021_1ex10d1.htm#a10_CovenantsOfSellersAndTheCompa_060445]

 

 

10.1 [a05-12021_1ex10d1.htm#a10_1Conduct_060447]

Conduct of Business [a05-12021_1ex10d1.htm#a10_1Conduct_060447]

 

 

10.2 [a05-12021_1ex10d1.htm#a10_2Acce_060449]

Access [a05-12021_1ex10d1.htm#a10_2Acce_060449]

 

 

10.3 [a05-12021_1ex10d1.htm#a10_3Aut_060452]

Authorizations [a05-12021_1ex10d1.htm#a10_3Aut_060452]

 

 

10.4 [a05-12021_1ex10d1.htm#a10_4Con_060453]

Conditions [a05-12021_1ex10d1.htm#a10_4Con_060453]

 

 

10.5 [a05-12021_1ex10d1.htm#a10_5No_060454]

No Shop [a05-12021_1ex10d1.htm#a10_5No_060454]

 

11. [a05-12021_1ex10d1.htm#a11_CovenantsOfPurchaserAndNavteq_060456]

Covenants of Purchaser and NAVTEQ
[a05-12021_1ex10d1.htm#a11_CovenantsOfPurchaserAndNavteq_060456]

 

 

11.1 [a05-12021_1ex10d1.htm#a11_1Conditio_060457]

Conditions [a05-12021_1ex10d1.htm#a11_1Conditio_060457]

 

 

11.2 [a05-12021_1ex10d1.htm#a11_2ForeignIn_060458]

Foreign Investment Report [a05-12021_1ex10d1.htm#a11_2ForeignIn_060458]

 

 

11.3 [a05-12021_1ex10d1.htm#a11_3Emp_060500]

Employees [a05-12021_1ex10d1.htm#a11_3Emp_060500]

 

12. [a05-12021_1ex10d1.htm#a12_ConditionsForTheBenefitOfPurc_060501]

Conditions for the Benefit of Purchaser and NAVTEQ
[a05-12021_1ex10d1.htm#a12_ConditionsForTheBenefitOfPurc_060501]

 

 

12.1 [a05-12021_1ex10d1.htm#a12_1Representatio_060504]

Representations and Warranties [a05-12021_1ex10d1.htm#a12_1Representatio_060504]

 

 

12.2 [a05-12021_1ex10d1.htm#a12_2Fulfillme_060505]

Fulfillment of Covenants [a05-12021_1ex10d1.htm#a12_2Fulfillme_060505]

 

 

12.3 [a05-12021_1ex10d1.htm#a12_3Corpora_060507]

Corporate Actions of Purchaser [a05-12021_1ex10d1.htm#a12_3Corpora_060507]

 

 

12.4 [a05-12021_1ex10d1.htm#a12_4ThirdPa_060508]

Third Party Authorizations [a05-12021_1ex10d1.htm#a12_4ThirdPa_060508]

 

 

12.5 [a05-12021_1ex10d1.htm#a12_5Employ_060509]

Employment Agreement [a05-12021_1ex10d1.htm#a12_5Employ_060509]

 

 

12.6 [a05-12021_1ex10d1.htm#a12_6Payment_060510]

Payment Agency Agreement [a05-12021_1ex10d1.htm#a12_6Payment_060510]

 

 

12.7 [a05-12021_1ex10d1.htm#a12_7EscrowA_060512]

Escrow Agreement [a05-12021_1ex10d1.htm#a12_7EscrowA_060512]

 

 

12.8 [a05-12021_1ex10d1.htm#a12_8SubscriptionAn_060513]

Subscription and Registration Rights Agreements
[a05-12021_1ex10d1.htm#a12_8SubscriptionAn_060513]

 

 

12.9 [a05-12021_1ex10d1.htm#a12_9Stock_060514]

Stock Options [a05-12021_1ex10d1.htm#a12_9Stock_060514]

 

 

12.10 [a05-12021_1ex10d1.htm#a12_10Assignment_060516]

Assignment of Patents [a05-12021_1ex10d1.htm#a12_10Assignment_060516]

 

 

12.11 [a05-12021_1ex10d1.htm#a12_11Proprieta_060519]

Proprietary Information and Inventions Agreement
[a05-12021_1ex10d1.htm#a12_11Proprieta_060519]

 

 

12.12 [a05-12021_1ex10d1.htm#a12_12Resigna_060520]

Resignation of Directors and Statutory Auditor
[a05-12021_1ex10d1.htm#a12_12Resigna_060520]

 

 

12.13 [a05-12021_1ex10d1.htm#a12_13Opinio_060521]

Opinion of Counsel [a05-12021_1ex10d1.htm#a12_13Opinio_060521]

 

 

12.14 [a05-12021_1ex10d1.htm#a12_14Purchas_060523]

Purchaser’s Option [a05-12021_1ex10d1.htm#a12_14Purchas_060523]

 

13. [a05-12021_1ex10d1.htm#a13_ConditionsForTheBenefitOfSell_060525]

Conditions for the Benefit of Sellers
[a05-12021_1ex10d1.htm#a13_ConditionsForTheBenefitOfSell_060525]

 

 

13.1 [a05-12021_1ex10d1.htm#a13_1Represent_060527]

Representations and Warranties [a05-12021_1ex10d1.htm#a13_1Represent_060527]

 

 

13.2 [a05-12021_1ex10d1.htm#a13_2Fulfillmen_060529]

Fulfillment of Covenants [a05-12021_1ex10d1.htm#a13_2Fulfillmen_060529]

 

 

13.3 [a05-12021_1ex10d1.htm#a13_3Foreig_060530]

Foreign Investment Report [a05-12021_1ex10d1.htm#a13_3Foreig_060530]

 

 

13.4 [a05-12021_1ex10d1.htm#a13_4Sellers_060532]

Sellers’ Option [a05-12021_1ex10d1.htm#a13_4Sellers_060532]

 

14. [a05-12021_1ex10d1.htm#a14_IndemnificationBySellers_060534]

Indemnification by Sellers
[a05-12021_1ex10d1.htm#a14_IndemnificationBySellers_060534]

 

 

14.1 [a05-12021_1ex10d1.htm#a14_1Indemnificatio_060535]

Indemnification by Certain Sellers
[a05-12021_1ex10d1.htm#a14_1Indemnificatio_060535]

 

 

iii

--------------------------------------------------------------------------------


 

 

14.2 [a05-12021_1ex10d1.htm#a14_2Reimb_060539]

Reimbursement [a05-12021_1ex10d1.htm#a14_2Reimb_060539]

 

 

14.3 [a05-12021_1ex10d1.htm#a14_3BasketA_060541]

Basket and Cap [a05-12021_1ex10d1.htm#a14_3BasketA_060541]

 

 

14.4 [a05-12021_1ex10d1.htm#a14_4Indemnifica_060544]

Indemnification by Other Sellers [a05-12021_1ex10d1.htm#a14_4Indemnifica_060544]

 

 

14.5 [a05-12021_1ex10d1.htm#a14_5Claim_060546]

Claim for Indemnification [a05-12021_1ex10d1.htm#a14_5Claim_060546]

 

15. [a05-12021_1ex10d1.htm#a15_IndemnificationByPurchaser_060548]

Indemnification by Purchaser
[a05-12021_1ex10d1.htm#a15_IndemnificationByPurchaser_060548]

 

 

15.1 [a05-12021_1ex10d1.htm#a15_1Inde_060549]

Indemnification [a05-12021_1ex10d1.htm#a15_1Inde_060549]

 

 

15.2 [a05-12021_1ex10d1.htm#a15_2Reim_060551]

Reimbursement [a05-12021_1ex10d1.htm#a15_2Reim_060551]

 

 

15.3 [a05-12021_1ex10d1.htm#a15_3ClaimFo_060552]

Claim for Indemnification [a05-12021_1ex10d1.htm#a15_3ClaimFo_060552]

 

 

15.4 [a05-12021_1ex10d1.htm#a15_4Basket_060554]

Basket and Cap [a05-12021_1ex10d1.htm#a15_4Basket_060554]

 

16. [a05-12021_1ex10d1.htm#a16_SurvivalOfRepresentationsWarr_060555]

Survival of Representations, Warranties, Covenants and Indemnification
Obligations [a05-12021_1ex10d1.htm#a16_SurvivalOfRepresentationsWarr_060555]

 

 

16.1 [a05-12021_1ex10d1.htm#a16_1Gener_060556]

General [a05-12021_1ex10d1.htm#a16_1Gener_060556]

 

 

16.2 [a05-12021_1ex10d1.htm#a16_2Surv_060558]

Survival of Tax Liabilities [a05-12021_1ex10d1.htm#a16_2Surv_060558]

 

17. [a05-12021_1ex10d1.htm#a17_AppointmentOfRepresentative_060559]

Appointment of Representative
[a05-12021_1ex10d1.htm#a17_AppointmentOfRepresentative_060559]

 

 

17.1 [a05-12021_1ex10d1.htm#a17_1Appoin_060600]

Appointment [a05-12021_1ex10d1.htm#a17_1Appoin_060600]

 

 

17.2 [a05-12021_1ex10d1.htm#a17_2Authori_060603]

Authority [a05-12021_1ex10d1.htm#a17_2Authori_060603]

 

18. [a05-12021_1ex10d1.htm#a18_Miscellaneous_060604]

Miscellaneous [a05-12021_1ex10d1.htm#a18_Miscellaneous_060604]

 

 

18.1 [a05-12021_1ex10d1.htm#a18_1Commi_060605]

Commission [a05-12021_1ex10d1.htm#a18_1Commi_060605]

 

 

18.2 [a05-12021_1ex10d1.htm#a18_2ElectionOfRem_060607]

Election of Remedies [a05-12021_1ex10d1.htm#a18_2ElectionOfRem_060607]

 

 

18.3 [a05-12021_1ex10d1.htm#a18_3Expen_060609]

Expenses [a05-12021_1ex10d1.htm#a18_3Expen_060609]

 

 

18.4 [a05-12021_1ex10d1.htm#a18_4Furthe_060611]

Further Assurances [a05-12021_1ex10d1.htm#a18_4Furthe_060611]

 

 

18.5 [a05-12021_1ex10d1.htm#a18_5Entire_060612]

Entire Agreement [a05-12021_1ex10d1.htm#a18_5Entire_060612]

 

 

18.6 [a05-12021_1ex10d1.htm#a18_6Incorpora_060614]

Incorporation by Reference [a05-12021_1ex10d1.htm#a18_6Incorpora_060614]

 

 

18.7 [a05-12021_1ex10d1.htm#a18_7Mod_060616]

Modifications [a05-12021_1ex10d1.htm#a18_7Mod_060616]

 

 

18.8 [a05-12021_1ex10d1.htm#a18_8Waiver_060618]

Waiver [a05-12021_1ex10d1.htm#a18_8Waiver_060618]

 

 

18.9 [a05-12021_1ex10d1.htm#a18_9Assignm_060622]

Assignment [a05-12021_1ex10d1.htm#a18_9Assignm_060622]

 

 

18.10 [a05-12021_1ex10d1.htm#a18_10Severab_060626]

Severability [a05-12021_1ex10d1.htm#a18_10Severab_060626]

 

 

18.11 [a05-12021_1ex10d1.htm#a18_11Gover_060627]

Governing Law [a05-12021_1ex10d1.htm#a18_11Gover_060627]

 

 

18.12 [a05-12021_1ex10d1.htm#a18_12Arbi_060628]

Arbitration [a05-12021_1ex10d1.htm#a18_12Arbi_060628]

 

 

18.13 [a05-12021_1ex10d1.htm#a18_13Notice_060630]

Notices [a05-12021_1ex10d1.htm#a18_13Notice_060630]

 

 

18.14 [a05-12021_1ex10d1.htm#a18_14Counter_060633]

Counterparts [a05-12021_1ex10d1.htm#a18_14Counter_060633]

 

 

18.15 [a05-12021_1ex10d1.htm#a18_15Captio_060634]

Captions [a05-12021_1ex10d1.htm#a18_15Captio_060634]

 

 

18.16 [a05-12021_1ex10d1.htm#a18_16Number_060636]

Number and Gender [a05-12021_1ex10d1.htm#a18_16Number_060636]

 

 

18.17 [a05-12021_1ex10d1.htm#a18_17Confid_060637]

Confidentiality [a05-12021_1ex10d1.htm#a18_17Confid_060637]

 

 

1

--------------------------------------------------------------------------------


 

 

18.18 [a05-12021_1ex10d1.htm#a18_18Langu_060638]

Language [a05-12021_1ex10d1.htm#a18_18Langu_060638]

 

 

Exhibits

 

 

 

 

 

 

 

Exhibit 2.2

 

Payment Agency Agreement

 

Exhibit 4.1

 

Subscription and Registration Rights Agreement

 

Exhibit 6.1

 

Escrow Agreement

 

Exhibit 12.10

 

Patents Assignment Agreement

 

Exhibit 12.11

 

Proprietary Information and Inventions Agreement

 

Exhibit 12.12

 

Resignation

 

 

 

 

 

Schedules

 

 

 

 

 

 

 

Schedule C

 

Share Ownership

 

Schedule C-1

 

Purchase Price Allocation

 

Schedule 1.34

 

Key Employees

 

Schedule 4.1

 

Delivery Details

 

Schedule 8.2

 

Options

 

Schedule 8.6

 

Consents and Approvals

 

Schedule 8.7

 

Financial Statements

 

Schedule 8.9

 

Accounts Receivable

 

Schedule 8.10

 

Permits

 

Schedule 8.11

 

Absence of Certain Changes

 

Schedule 8.12

 

Customers, Distributors and Suppliers

 

Schedule 8.13

 

Related Party Transactions

 

Schedule 8.14

 

Litigation

 

Schedule 8.16(a)

 

Material Contracts

 

Schedule 8.17(a)

 

Intellectual Property

 

Schedule 8.18

 

Real Property

 

Schedule 8.19

 

Tangible Personal Property

 

Schedule 8.21(a)

 

Encumbrances

 

Schedule 8.25

 

Insurance

 

Schedule 8.27

 

Product Liability and Product Warranty

 

Schedule 12.10

 

Assignment of Patents

 

 

iv

--------------------------------------------------------------------------------


 

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (this “Agreement”) is entered into as of July 8,
2005, by and among:

 

(a)                                  NAVTEQ B.V., a corporation organized and
existing under the laws of the Netherlands (“Purchaser”);

 

(b)                                 NAVTEQ Corporation, a corporation organized
and existing under the laws of the State of Delaware, U.S.A. (“NAVTEQ”);

 

(c)                                  Picture Map International Co., Ltd., a
corporation organized and existing under the laws of the Republic of Korea (the
“Company”); and

 

(d)                                 all of the shareholders of the Company,
which are identified in Schedule C of this Agreement (collectively, “Sellers,”
and individually, “Seller”).

 

RECITALS

 

A.                                   The Company is engaged in the Business.

 

B.                                     As of the date hereof, the Company has
total authorized capital of ten million (10,000,000) shares of stock with a par
value of five hundred Korean won (KW500) per share, and total issued and
outstanding capital of two million three hundred ninety-nine thousand one
hundred sixty (2,399,160) shares of common stock with a par value of five
hundred Korean won (KW500) per share and one hundred fifty-three thousand eight
hundred sixty (153,860) shares of preferred stock with a par value of five
hundred Korean won (KW500) per share.

 

C.                                     As of the date hereof, Sellers own the
number of shares of common and preferred stock of the Company set forth in
Schedule C, which constitute all of the issued and outstanding shares of stock
of the Company, including any and all outstanding options related thereto (the
“Purchased Shares”).

 

D.                                    Sellers wish to sell to Purchaser, and
Purchaser wishes to purchase from Sellers, the Purchased Shares, upon the terms
and subject to the conditions set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

 

1.                                       Definitions

 

As used in this Agreement, the following terms shall have the following
meanings, unless the context clearly requires otherwise:

 

1

--------------------------------------------------------------------------------


 

1.1                                 The terms defined hereinabove shall have the
meaning set forth therein.

 

1.2                                 “Action” shall mean any claim, action, suit,
arbitration, inquiry, proceeding or investigation by or before any Governmental
Authority.

 

1.3                                 “Ancillary Agreements” shall mean the
Subscription and Registration Rights Agreement, Escrow Agreement, Payment Agency
Agreement, Patents Assignment Agreement and Employment Agreement.

 

1.4                                 “Assets” shall have the meaning set forth in
Section 8.21(a).

 

1.5                                 “Audited Financial Statements” shall mean
the financial statements of the Company, consisting of audited balance sheets
and statements of income and cash flow of the Company, audited by independent
public accountants, in accordance with generally accepted auditing standards in
Korea, for its fiscal years ended as of December 31, 2002, December 31, 2003 and
December 31, 2004.

 

1.6                                 “Business” shall mean the business of
licensing and distributing digital geographic maps of Korea, navigation software
applications, and related hardware and middle-ware, and providing related
products and services, and all other businesses which have been conducted by the
Company on or prior to the date hereof.

 

1.7                                 “Certain Sellers” shall mean Yong Won Lee,
Jong Seok Baek, Sa Min Kim and Sang Ho Yoon.

 

1.8                                 “Closing” shall mean the consummation of the
transaction under Section 2.

 

1.9                                 “Closing Balance Sheet” shall mean the
balance sheet (including the related notes and schedules thereto) of the
Company, to be prepared in accordance with Korean GAAP pursuant to Section 5.1
and to be dated as of the Closing Date.

 

1.10                           “Closing Date” shall mean July 8, 2005, or such
other date as may be agreed in writing by Purchaser and the Sellers’
Representative.

 

1.11                           “Closing Payment” shall have the meaning set
forth in Section 2.2.

 

1.12                           “Company Net Debt” shall mean the Company’s total
Debt outstanding less cash and equivalents as determined in accordance with
Korean GAAP.

 

1.13                           “Company Working Capital” shall mean the
Company’s current assets less current liabilities as determined in accordance
with Korean GAAP.

 

1.14                           “Debt” shall mean all indebtedness of the Company
for any borrowed money.

 

1.15                           “Deferred Payment” shall mean US$500,000.

 

1.16                           “Dispute Notice” shall have the meaning set forth
in Section 5.2(a).

 

1.17                           “Employee Plan” shall mean all bonus, stock
option, stock purchase, restricted stock, incentive, deferred compensation,
medical or life insurance, supplemental retirement,

 

2

--------------------------------------------------------------------------------


 

severance or other benefit plans, programs or arrangements, all employment
rules or regulations, employee handbook, and all employment, termination,
severance or other contracts, agreements or commitments to which the Company is
a party or otherwise obligated, with respect to which the Company has any
obligation or which are maintained, contributed to or sponsored by the Company
for the benefit of any current or former employee, officer or director of the
Company; provided, however, that the Employee Plan does not include any
arrangement that has been terminated and completely wound up prior to the date
of this Agreement and for which the Company has no present or potential
liability.

 

1.18                           “Employment Agreement” shall have the meaning set
forth in Section 12.5.

 

1.19                           “Encumbrance” shall mean any security interest,
pledge, mortgage, lien (including without limitation environmental and tax
liens), option, charge, encumbrance, claim, preferential arrangement or
restriction of any kind, including without limitation any restriction on the
use, voting, transfer, receipt of income or other exercise of any attributes of
ownership.

 

1.20                           “Environmental Law” shall mean any Law relating
to industrial hygiene, occupational safety conditions, environmental conditions,
land use, water and air quality and Hazardous Materials.

 

1.21                           “Escrow Agent” shall have the meaning set forth
in Section 6.1.

 

1.22                           “Escrow Agreement” shall have the meaning set
forth in Section 6.1.

 

1.23                           “Escrow Amount” shall have the meaning set forth
in Section 6.1.

 

1.24                           “Exchange Act” shall mean the United States
Securities and Exchange Act of 1934, as amended.

 

1.25                           “Excess Net Debt” shall have the meaning set
forth in Section 5.3(a).

 

1.26                           “Financial Statements” shall mean the Audited
Financial Statements and the Interim Financial Statements.

 

1.27                           “Governmental Authority” shall mean any Korean
national, provincial or local or any foreign government, governmental,
regulatory or administrative authority, agency or commission or any court,
tribunal, or judicial or arbitral body.

 

1.28                           “Governmental Order” shall mean any order, writ,
judgment, injunction, decree, stipulation, determination or award entered by or
with any Governmental Authority.

 

1.29                           “Hazardous Materials” shall mean any substance
listed, defined, designated or otherwise classified as hazardous, toxic,
radioactive or dangerous, or otherwise regulated, under any Environmental Law,
whether by type or by quantity, including any substance containing any such
substance as a component.

 

1.30                           “Indebtedness” shall mean, with respect to any
Person; (a) all indebtedness of such Person, whether or not contingent, for
borrowed money; (b) all obligations of such Person for the deferred purchase
price of property or services; (c) all obligations of such

 

3

--------------------------------------------------------------------------------


 

Person evidenced by notes, bonds, debentures or other similar instruments;
(d) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property);
(e) all obligations of such Person as lessee under leases that have been or
should be, in accordance with Korean GAAP, recorded as capital leases; (f) all
obligations, contingent or otherwise, of such Person under acceptance, letter of
credit or similar facilities; (g) all obligations of such Person to purchase,
redeem, retire or otherwise acquire for value any capital stock of such Person
or any warrants, rights or options to acquire such capital stock, valued, in the
case of redeemable preferred stock, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; (h) all
Indebtedness of others referred to in clauses (a) through (f) above guaranteed
directly or indirectly in any manner by such Person, or in effect guaranteed
directly or indirectly by such Person through an agreement (i) to pay or
purchase such Indebtedness or to advance or supply funds for the payment or
purchase of such Indebtedness; (ii) to purchase, sell or lease (as lessee or
lessor) property, or to purchase or sell services, primarily for the purpose of
enabling the debtor to make payment of such Indebtedness or to assure the holder
of such Indebtedness against loss; (iii) to supply funds to or in any other
manner invest in the debtor (including any agreement to pay for property or
services irrespective of whether such property is received or such services are
rendered); or (iv) otherwise to assure a creditor against loss, and all
Indebtedness referred to in clauses (a) through (f) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Encumbrance on property (including without
limitation accounts and contract rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such Indebtedness.

 

1.31                           “Independent Accountants” shall have the meaning
set forth in Section 5.2(b).

 

1.32                           “Intellectual Property” shall mean
(a) inventions, whether or not patentable, whether or not reduced to practice,
and whether or not yet made the subject of a pending patent application or
applications; (b) ideas and conceptions of potentially patentable subject
matter, including without limitation any patent disclosures, whether or not
reduced to practice and whether or not yet made the subject of a pending patent
application or applications; (c) national and multinational statutory invention
registrations, patents, patent registrations and patent applications (including
all reissues, divisions, continuations, continuations-in-part, extensions and
reexaminations) and all rights therein provided by international treaties or
conventions and all improvements to the inventions disclosed in each such
registration, patent or application; (d) trademarks, service marks, trade dress,
logos, trade names and corporate names, whether or not registered, including all
common law rights, and registrations and applications for registration thereof,
including without limitation all marks registered in the Korean Intellectual
Property Office and in the trademark offices of other nations throughout the
world, and all rights therein provided by international treaties or conventions;
(e) copyrights (registered or otherwise) and registrations and applications for
registration thereof, and all rights therein provided by international treaties
or conventions; (f) computer software, including without limitation source code,
operating systems and specifications, data, data bases, files, documentation and
other materials related thereto, data and documentation; (g) trade secrets and
confidential, technical and business information (including ideas, formulas,
processes, compositions, inventions, and conceptions of inventions whether
patentable or

 

4

--------------------------------------------------------------------------------


 

unpatentable and whether or not reduced to practice); (h) whether or not
confidential, technology (including know-how), manufacturing and production
processes and techniques, research and development information, drawings,
specifications, designs, plans, proposals, technical data, copyrightable works,
financial, marketing and business data, pricing and cost information, business
and marketing plans and customer and supplier lists and information; (i) copies
and tangible embodiments of all the foregoing, in whatever form or medium; (j)
all rights to obtain and rights to apply for patents, and to register trademarks
and copyrights; and (k) all rights to sue or recover and retain damages and
costs and attorneys’ fees for present and past infringement of any of the
foregoing.

 

1.33                           “Interim Financial Statements” shall mean the
unaudited balance sheet and statement of income of the Company for the period
beginning with January 1, 2005, and ending with the last day of the second
calendar month preceding the Closing.

 

1.34                           “Key Employees” shall mean the employees of the
Company listed in Schedule 1.34.

 

1.35                           “Knowledge,” when used with respect to the
Company, means the actual or constructive knowledge, after due inquiry, of all
directors, auditors, officers and employees of the Company (except for the
employees below the level of assistant manager).

 

1.36                           “Korea” shall mean the Republic of Korea.

 

1.37                           “Korean GAAP” shall mean generally accepted
accounting principles and practices as in effect from time to time in Korea.

 

1.38                           “Law” shall mean any national, provincial, local
or foreign statute, law, ordinance, regulation, rule, code, order, other
requirement or rule of law.

 

1.39                           “Leased Real Property” shall mean the Real
Property leased by the Company, as described in Schedule 8.18.

 

1.40                           “Liabilities” shall mean any and all debts,
liabilities and obligations of any nature, whether accrued or fixed, absolute or
contingent, matured or unmatured, known or unknown, liquidated or unliquidated,
or determined or determinable, including without limitation those arising under
any Law, Action or Governmental Order and those arising under any contract,
agreement, arrangement, commitment or undertaking.

 

1.41                           “Licensed Intellectual Property” shall mean all
Intellectual Property licensed or sublicensed to the Company from a third party.

 

1.42                           “Losses” shall have the meaning set forth in
Section 14.1.

 

1.43                           “Material Adverse Effect” shall mean any
circumstance, change in, or effect on the Business or the Company that,
individually or in the aggregate with any other circumstances, changes in, or
effects on, the Business or the Company: (a) is materially adverse to the
Business, Assets, Liabilities, results of operations or the condition (financial
or otherwise) of the Company; or (b) would materially adversely affect the
ability of Purchaser or the Company to operate or conduct the Business in the
manner in which it is currently operated or conducted by Sellers or the Company.

 

5

--------------------------------------------------------------------------------


 

1.44                           “Material Contracts” shall mean the contracts and
agreements (including without limitation oral and informal arrangements) of the
Company described in Section 8.16(a) or listed in Schedule 8.16(a), and all
agreements relating to Intellectual Property set forth in Schedule 8.17(a).

 

1.45                           “NVT Stock” shall have the meaning set forth in
Section 4.1.

 

1.46                           “Ordinary Course of Business” shall mean the
ordinary course of business of the Company consistent with past custom and
practice.

 

1.47                           “Owned Intellectual Property” shall mean all
Intellectual Property in and to which the Company holds, or has a right to hold,
right, title and interest.

 

1.48                           “Patents Assignment Agreement” shall have the
meaning set forth in Section 12.10.

 

1.49                           “Payment Agent” shall have the meaning set forth
in Section 2.2.

 

1.50                           “Party” shall mean any of the parties hereto, and
“Parties” shall mean all of the parties hereto.

 

1.51                           “Payment Agency Agreement” shall have the meaning
set forth in Section 2.2.

 

1.52                           “Permits” shall mean all governmental licenses,
approvals, registrations, permits, certificates and other authorizations, and
applications therefor.

 

1.53                           “Person” shall mean any individual, partnership,
firm, corporation, association, trust, unincorporated organization or other
entity, including without limitation any Governmental Authority.

 

1.54                           “Purchased Shares” shall have the meaning set
forth in the Recital.

 

1.55                           “Real Property” shall mean the real property
owned or leased by the Company.

 

1.56                           “Registration Statement” shall have the meaning
set forth in Section 4.3.

 

1.57                           “Securities Act” shall have the meaning set forth
in Section 4.3.

 

1.58                           “Securities and Exchange Commission” or “SEC”
shall have the meaning set forth in Section 4.3.

 

1.59                           “Sellers’ Representative” shall have the meaning
set forth in Section 17.1.

 

1.60                           “Subscription and Registration Rights Agreement”
shall have the meaning set forth in Section 4.1.

 

1.61                           “Tangible Personal Property” shall have the
meaning set forth in Section 8.19.

 

1.62                           “Tax” shall mean any and all taxes, fees, levies,
duties, tariffs, imposts, assessments, and other charges of any kind (together
with any and all interest, penalties,

 

6

--------------------------------------------------------------------------------


 

additions to tax and additional amounts imposed with respect thereto) imposed by
any Tax Authority.

 

1.63                           “Tax Authority” shall mean the tax authority of
Korea and any other applicable tax authority.

 

1.64                           “U.S. GAAP” shall mean generally accepted
accounting principles and practices as in effect from time to time in the United
States.

 

1.65                           “Working Capital Shortfall” shall have the
meaning set forth in Section 5.3(a).

 

2.                                       Purchase of Purchased Shares

 

2.1                                 Purchase and Sale of Purchased Shares. At
the Closing and on the terms and subject to the conditions set forth in this
Agreement, Sellers shall sell and deliver to Purchaser, and Purchaser shall
purchase from Sellers and pay therefor, the Purchased Shares, free and clear of
any and all Encumbrances and in suitable form for transfer to Purchaser.

 

2.2                                 Purchase Price.  The aggregate purchase
price for the Purchased Shares shall be twenty-eight million five hundred
thousand U.S. dollars (US$28,500,000) (the “Purchase Price”), divided into
(i) the Purchase Price minus the Deferred Payment (the “Closing Payment”), to be
paid at the Closing, and (ii) the Deferred Payment (without any interest
thereon), less any amount paid or payable pursuant to a bona fide claim from the
Deferred Payment pursuant to Section 14.5, to be paid to Mr. Yong Won Lee on the
two (2) year anniversary of the Closing Date.  All such payments shall be
payable in immediately available funds by wire transfer.  The Closing Payment
shall be paid in accordance with the payment agency agreement to be entered into
among Sellers, Purchaser and ABN AMRO N.V. Seoul Branch, as payment agent (the
“Payment Agent”) at or prior to the Closing in the form attached hereto as
Exhibit 2.2 (the “Payment Agency Agreement”).  The Purchase Price shall be
subject to the adjustment provided for under Section 5.  The Purchase Price
shall be allocated among the Sellers as set forth in Schedule C-1.

 

2.3                                 Remittance of Purchase Price.  On the
Closing Date, the Closing Payment shall be delivered to the Payment Agent, in
accordance with the Payment Agency Agreement, pursuant to which the Payment
Agent shall accept payment of the Closing Payment on behalf of Sellers and shall
remit the Closing Payment in the following manner:

 

(a)                                                          As soon as
practicable after the Closing Date, the Payment Agent shall cause (i) fifteen
percent (15%) of the Purchase Price to be remitted to NAVTEQ directly and
(ii) fifty-five percent (55%) of the Purchase Price to be remitted to NAVTEQ
through Korea Investment Securities Co., Ltd., in both cases in immediately
available funds by wire transfer in accordance with the Payment Agency Agreement
to fulfill the obligations of Sellers as set forth in Section 4.2; and

 

(b)                                                         Immediately upon
receipt of such remittance by NAVTEQ, the Payment Agent shall release the
remaining amount of the Purchase Price (less applicable fees) to Sellers in cash
in the amounts set forth in Schedule C-1 of the Payment Agency Agreement.

 

7

--------------------------------------------------------------------------------


 

(c)                                                          Any costs and
expenses incurred by the Payment Agent and Korea Investment Securities Co., Ltd.
in connection with the transactions contemplated by this Agreement shall be
shared equally by Purchaser, on the one hand, and Sellers, on the other hand.

 

3.                                       Closing

 

3.1                                 Place of Closing.  The Closing shall be
effected at the offices of Kim, Choi & Lim, 80-6, Susong-dong, Chongro-ku,
Seoul, Korea, or such other place as may be agreed in writing by Purchaser and
the Sellers’ Representative, on the Closing Date.

 

3.2                                 Effectiveness of the Closing.  The Closing
will be effective as of the close of business on the Closing Date, provided that
all of the transactions contemplated by Sections 2, 3 and 4 have been
consummated.  If the transactions contemplated by Sections 2, 3 and 4 have not
been consummated within ten (10) business days after the date set forth as the
Closing Date, the Parties shall terminate this Agreement and unwind all
transactions undertaken pursuant to this Agreement so as to leave the Parties in
the same position that they had been in immediately before the Closing Date.

 

3.3                                 Documents.  On the Closing Date, Sellers
shall deliver to Purchaser the original stock certificates representing the
Purchased Shares, in suitable form for transfer, and the Parties shall exchange
and deliver the certificates, opinions and other documents required under this
Agreement, together with such other documents as Purchaser’s counsel and
Sellers’ counsel shall deem necessary to effect the Closing.

 

4.                                       Purchase of NAVTEQ Stock

 

4.1                                 Issuance.  Each Seller shall execute and
deliver a subscription and registration rights agreement (the “Subscription and
Registration Rights Agreement”) to NAVTEQ in the form attached hereto as
Exhibit 4.1 under which NAVTEQ shall issue and sell to Sellers, and Sellers
shall subscribe for and purchase 545,069 newly-issued shares of common stock of
NAVTEQ (the “NVT Stock”), which was calculated by taking seventy percent (70%)
of each Seller’s portion of the Purchase Price divided by $36.60 (the average
closing price of NAVTEQ common stock as quoted on the New York Stock Exchange
for the twenty (20) consecutive trading days immediately prior to the Closing
Date) and rounding down to the nearest whole share.  Sellers shall execute and
deliver such Subscription and Registration Rights Agreement at or prior to the
Closing.  NAVTEQ shall deliver (i) the portion of the NVT Stock corresponding to
the Escrow Amount to the Escrow Agent according to the Escrow Agreement, and
(ii) all other NVT Stock to the address shown in Schedule 4.1.

 

4.2                                 Purchase.  As soon as practicable after the
Closing Date, Sellers shall, or shall cause the Payment Agent to, pay to NAVTEQ
an amount equal to seventy percent (70%) of the Purchase Price, which shall be
used to purchase the NVT Stock in accordance with the Subscription and
Registration Rights Agreement; provided, however, that the NVT Stock shall not
include any fractional shares and any portion of the Purchase Price that would
have been used for the purchase of any such fractional share shall be
immediately returned by wire transfer to the Sellers’ Representative’s account
set forth in Schedule C-1 of the Payment Agency Agreement.

 

8

--------------------------------------------------------------------------------


 

4.3                                 Registration.  NAVTEQ shall use commercially
reasonable efforts to register the NVT Stock with the United States Securities
and Exchange Commission (“SEC”) pursuant to the United States Securities Act of
1933, as amended (the “Securities Act”).  The purpose of such registration is to
permit the resale of the NVT Stock in the United States by the Sellers without
restrictions imposed on the sale of “restricted securities” under the Securities
Act.  The registration will be effected by the filing of a registration
statement (the “Registration Statement”) with the SEC as soon as commercially
practicable after August 6, 2005.  The rights and obligations of NAVTEQ and
Sellers with respect to such registration shall be governed by the Subscription
and Registration Rights Agreement.

 

4.4                                 Restrictions on Transfer; Legends.  Until
the Registration Statement has been declared effective by the SEC pursuant to
the Securities Act, Sellers may not offer to sell, sell, contract to sell,
pledge or otherwise transfer or dispose of, directly or indirectly, the NVT
Stock other than pursuant to an available exemption from the registration
requirements of the Securities Act.  Share certificates representing shares of
NVT Stock issued to the Sellers will contain customary legends restricting the
transfer of the NVT Stock and NAVTEQ will notify its transfer agent of such
restrictions.  Notwithstanding any registration of the NVT Stock for resale by
the Sellers pursuant to the Securities Act or the availability of any exemption
from the registration requirements of the Securities Act that would otherwise
permit sale of the NVT Stock by the Sellers, the Key Employees of the Company,
as a condition precedent to the Closing, undertake and agree not to offer to
sell, sell, contract to sell, pledge or otherwise transfer or dispose of,
directly or indirectly, the NVT Stock held by such Key Employees until
November 1, 2006; provided, however, that if the Registration Statement has been
declared effective by the SEC and remains effective or an exemption from the
registration requirements of the Securities Act is available, each Key Employee
shall be entitled to sell up to thirty-five percent (35%) of the NVT Stock
received by such Key Employee pursuant to this Agreement.

 

5.                                       Post-Closing Adjustment of the Purchase
Price

 

The Purchase Price shall be subject to adjustment after the Closing as specified
in this Section 5:

 

5.1                                 Closing Balance Sheet.  As promptly as
practicable after the Closing, but in any event within thirty (30) calendar days
following the Closing Date, Sellers shall deliver to Purchaser the Closing
Balance Sheet in accordance with Korean GAAP applied on a basis consistent with
the preparation of the Audited Financial Statements.  The Closing Balance Sheet
will include a determination of the Company Net Debt and the Company Working
Capital as of the close of business on the Closing Date.  Sellers will make the
work papers and back-up materials used in preparing the Closing Balance Sheet
available to Purchaser’s accountants and other representatives at reasonable
times and upon reasonable notice during (i) the review by Purchaser of the
Closing Balance Sheet and (ii) the resolution by Purchaser and Sellers’
Representative of any objections to the Closing Balance Sheet.

 

5.2                                 Resolution of Disputes.

 

(a)                                  Within thirty (30) calendar days after
Purchaser’s receipt of the Closing Balance Sheet, if Purchaser disputes any
matter in the Closing Balance Sheet, Purchaser may so notify Sellers by delivery
of a detailed statement describing such

 

9

--------------------------------------------------------------------------------


 

objections in writing (the “Dispute Notice”).  If Purchaser does not give a
Dispute Notice within thirty (30) calendar days after Purchaser’s receipt of the
Closing Balance Sheet, the Closing Balance Sheet shall become final.

 

(b)                                 If Purchaser gives a Dispute Notice, the
Purchaser and Sellers’ Representative shall negotiate in good faith to attempt
to resolve the matters specified in the Dispute Notice.  Any matter in the
Dispute Notice which is not resolved within thirty (30) calendar days after
Sellers’ receipt of the Dispute Notice shall be submitted to one of the “Big
Four” international accounting firms to be mutually agreed upon by Sellers and
Purchaser (the “Independent Accountants”) to resolve any remaining objections.
 The Independent Accountants will resolve any such objections and determine, in
accordance with Korean GAAP applied on a basis consistent with the preparation
of the Audited Financial Statements, the amounts to be included in the Closing
Balance Sheet.  Each Party shall furnish, at its own cost and expense, to the
Independent Accountants such documents and information as the Independent
Accountants may request.  Each Party may also furnish to the Independent
Accountants such other information as it deems relevant with appropriate copies
or notification being given to the other Parties.  The fees and expenses of the
Independent Accountants shall be shared equally by Sellers and Purchaser.  The
Independent Accountants shall promptly render their determination on the
disputed matters in writing.  Such determination shall be final and binding upon
the Parties, and the Closing Balance Sheet, as modified by the determination of
the Independent Accountants, shall be final for all purposes of this Agreement.

 

5.3                                 Purchase Price Adjustment.

 

(a)                                  Within ten (10) business days after the
date on which the Closing Balance Sheet is finally determined pursuant to
Section 5.2, if the Company Net Debt reflected on the Closing Balance Sheet
exceeds zero U.S. dollars (US$0) (the amount of such excess, the “Excess Net
Debt”) or the Company Working Capital reflected on the Closing Balance Sheet is
less than zero U.S. dollars (US$0) (the amount of such shortfall, the “Working
Capital Shortfall”), then Sellers will pay to Purchaser an aggregate amount
equal to the amount of the Excess Net Debt plus the Working Capital Shortfall.

 

(b)                                 In the event any payment due pursuant to
this Section 5.3 is not timely made within such ten (10) business day period,
then such payment shall accrue interest at a rate equal to the maximum rate as
permitted by law until the date such payment is made.

 

(c)                                  Any payment made pursuant to this
Section 5.3 will be the exclusive remedy for any adjustment required to be made
pursuant to this Section 5.3.

 

6.                                       Escrow

 

6.1                                 Escrow Agreement.  At or prior to the
Closing, Mr. Yong Won Lee, NAVTEQ and Purchaser shall enter into an escrow
agreement in the form attached hereto as Exhibit 6.1 (the “Escrow Agreement”)
with LaSalle Bank National Association (the “Escrow Agent”) under which fifteen
percent (15%) of the Purchase Price (the “Escrow Amount”)

 

10

--------------------------------------------------------------------------------


 

shall be deposited with the Escrow Agent to be held in escrow and shall include
the following terms and conditions:

 

(a)                                                          fifty percent (50%)
of the Escrow Amount, less any amount paid pursuant to Section 14, shall be
released to Mr. Yong Won Lee on the two (2) year anniversary of the Closing
Date; and

 

(b)                                                         all remaining Escrow
Amount (less any amounts paid pursuant to Section 14 or being held under the
terms of the Escrow Agreement) shall be released to Mr. Yong Won Lee on the four
(4) year anniversary of the Closing Date.

 

(c)                                                          any costs and
expenses incurred by the Escrow Agent in connection with the transactions
contemplated by this Agreement shall be borne fifty percent (50%) by the
Purchaser and fifty percent (50%) by Mr. Yong Won Lee.

 

6.2                                 Escrow Amount.  Mr. Yong Won Lee shall fund
the Escrow Amount on the Closing Date or as soon as practicable thereafter with
the NVT Stock.

 

7.                                       Representations and Warranties of
Sellers

 

As of the date of this Agreement, each Seller severally represents and warrants
to, and agrees with, Purchaser and NAVTEQ as follows:

 

7.1                                 Organization, Authority and Qualification of
Sellers.  Each of the Sellers has all necessary power and authority to enter
into this Agreement and the Ancillary Agreements to which he or it will become a
party, to carry out his or its obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby.  This Agreement and
the Ancillary Agreements to which such Seller will become a party have been or
will be duly executed and delivered by such Seller, and (assuming due
authorization, execution and delivery by Purchaser and NAVTEQ or such other
parties thereto) this Agreement and the Ancillary Agreements, when executed and
delivered, will constitute legal, valid and binding obligations of such Seller
enforceable against such Seller in accordance with their terms.

 

7.2                                 Ownership of the Purchased Shares. 
Schedule C accurately and correctly sets out the Purchased Shares owned by each
Seller.  All of the Purchased Shares are owned by Sellers and are free and clear
of any Encumbrances.  The Purchased Shares represent the entire interest of
Sellers in the Company, and Sellers have no other interest in the Company,
contingent or otherwise.

 

7.3                                 No Conflict.  The execution, delivery and
performance of this Agreement by such Seller does not and will not (a) violate,
conflict with or result in the breach of any provision of the articles of
incorporation (or similar organizational documents), if any, of such Seller;
(b) conflict with or violate (or cause an event which could have a Material
Adverse Effect as a result of) any Law or Governmental Order applicable to such
Seller; or (c) conflict with, result in any breach of, constitute a default (or
event which with the giving of notice or lapse of time, or both, would become a
default) under, require any consent under, or give to others any rights of
termination, amendment, acceleration, suspension, revocation or cancellation of,
or result in the creation of any Encumbrance on any of the Purchased

 

11

--------------------------------------------------------------------------------


 

Shares pursuant to, any note, bond, mortgage or indenture, contract, agreement,
lease, sublease, license, sublicense, Permit, franchise or other instrument or
arrangement to which such Seller is a party or by which any of the Purchased
Shares is bound or affected.

 

7.4                                 Consents and Approvals.  The execution,
delivery and performance of this Agreement by such Seller do not and will not
require any consent, approval or authorization of, filing with or notification
to any Governmental Authority, creditor or other Person.

 

7.5                                 Brokers.  No broker or finder is entitled to
any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of such Seller.

 

7.6                                 Full Disclosure.  No Seller is aware of any
facts pertaining to the Company or the Business which materially adversely
affect the Company or the Business or which are reasonably likely in the future
to result in a Material Adverse Effect on the Company or the Business and which
have not been disclosed in this Agreement, the Schedules hereto or the Financial
Statements or otherwise disclosed to Purchaser in writing.

 

8.                                       Representations and Warranties of the
Company

 

As of the date of this Agreement, the Company represents and warrants to, and
agrees with, Purchaser and NAVTEQ that:

 

8.1                                 Organization, Authority and Qualification of
the Company.  The Company is a corporation duly organized, validly existing and
in good standing under the laws of Korea and has all necessary power and
authority to own, operate or lease the Assets now owned, operated or leased by
it and to carry on the Business as it has been and is currently conducted and to
execute, deliver and perform this Agreement and the Ancillary Agreements to
which it will become a party.  All corporate actions taken by the Company have
been duly authorized, and the Company has not taken any action that in any
material respect conflicts with, constitutes a default under or results in a
violation of any provision of its articles of incorporation.  A true and correct
copy of the articles of incorporation of the Company, as in effect on the date
hereof, has been delivered by the Company to Purchaser.

 

8.2                                 Capital Stock of the Company.  The Purchased
Shares have been duly authorized, are validly issued, fully paid, and
nonassessable, and constitute all of the issued and outstanding shares of stock
of the Company.  None of the Purchased Shares was issued in violation of any
preemptive rights.  Schedule 8.2 lists all options that have been issued by the
Company.  All such options have been exercised, and all corresponding shares of
stock of the Company have been issued.  Except for such options, there are no
options, warrants, convertible securities or other rights, agreements,
arrangements or commitments of any character relating to the capital stock of
the Company or obligating Sellers or the Company to issue or sell any shares of
capital stock of, or any other interest in, the Company.  There are no
outstanding contractual obligations of the Company to repurchase, redeem or
otherwise acquire any of the Purchased Shares or to provide funds to, or make
any investment (in the form of a loan, capital contribution or otherwise) in,
any other Person.

 

8.3                                 Subsidiaries.  The Company has no
subsidiaries, proprietary interests or investments in securities, other than
those held from time to time as short-term investments

 

12

--------------------------------------------------------------------------------


 

for the utilization of idle cash, and does not control, through stock ownership
or otherwise, any corporation, partnership, joint venture or other business
entity.

 

8.4                                 Corporate Books and Records.  The minute
books of the Company contain accurate records of all meetings and accurately
reflect all other actions taken or subsequently ratified by the stockholders,
boards of directors and all committees of the boards of directors of the Company
in all material respects.  Complete and accurate copies of all such minute books
and of the stock register of the Company have been provided by the Company to
Purchaser.

 

8.5                                 No Conflict.  The execution, delivery and
performance of this Agreement by the Company does not and will not (a) violate,
conflict with or result in the breach of any provision of the articles of
incorporation (or similar organizational documents) of the Company; (b) conflict
with or violate (or cause an event which could have a Material Adverse Effect as
a result of) any Law or Governmental Order applicable to the Assets, Business or
the Company; or (c) conflict with, result in any breach of, constitute a default
(or event which with the giving of notice or lapse of time, or both, would
become a default) under, require any consent under, or give to others any rights
of termination, amendment, acceleration, suspension, revocation or cancellation
of, or result in the creation of any Encumbrance on any of the Purchased Shares
or on any of the Assets pursuant to, any note, bond, mortgage or indenture,
contract, agreement, lease, sublease, license, sublicense, Permit, franchise or
other instrument or arrangement to which the Company is a party or by which any
of the Purchased Shares or any of such Assets is bound or affected.

 

8.6                                 Consents and Approvals.  The execution,
delivery and performance of this Agreement by the Company do not and will not
require any consent, approval, authorization, filing or notification to any
Governmental Authority, creditor or other Person, except as provided in
Schedule 8.6, all of which have been acquired or made, as the case may be.

 

8.7                                 Financial Statements and Books and Records.

 

(a)                                                          True and complete
copies of the Audited Financial Statements and the Interim Financial Statements
have been delivered by the Company to Purchaser and are attached as
Schedule 8.7.  The Audited Financial Statements and the Interim Financial
Statements (i) were prepared in accordance with the books of account and other
financial records of the Company; (ii) present fairly the financial condition
and results of operations of the Company as of the respective dates thereof or
for the respective periods covered thereby; (iii) have been prepared in
accordance with Korean GAAP applied on a basis consistent with the past
practices of the Company; and (iv) include all adjustments that are necessary
for a fair presentation of the consolidated financial condition of the Company
and the results of the operations of the Company as of the respective dates
thereof or for the respective periods covered thereby; provided, however, that
the Interim Financial Statements are subject to normal recurring year-end
adjustments and the absence of notes.

 

(b)                                                         The books of account
and other financial records of the Company (i) reflect all items of income and
expense and all Assets and Liabilities required to be reflected therein in
accordance with Korean GAAP applied on a basis consistent with the past
practices of the Company; (ii) are complete and correct, and do not contain or

 

13

--------------------------------------------------------------------------------


 

reflect any material inaccuracies or discrepancies; and (iii) have been
maintained in accordance with good accounting practices in all material
respects.

 

8.8                                 No Undisclosed Liabilities.  There are no
Liabilities of the Company, other than the Liabilities reflected or reserved
against on the Financial Statements and Liabilities that have arisen after the
date of the Interim Balance Sheet in the Ordinary Course of Business.  Reserves
are reflected on the Financial Statements against all Liabilities of the Company
in amounts that have been established on a basis consistent with the past
practices of the Company and in accordance with Korean GAAP applied consistently
during the periods indicated.  Other than as reflected on the Financial
Statements, there are no contracts, agreements, transactions or obligations
between Sellers and the Company.  The Company has paid all dividends or other
distributions that are or may become payable with respect to the shares of
preferred stock of the Company for the periods preceding the Closing Date.

 

8.9                                 Accounts Receivable.  Except to the extent,
if any, reserved for on the Financial Statements or set forth in Schedule 8.9,
all accounts receivable reflected on the Financial Statements and all accounts
receivable existing on the Closing Date have arisen from the sale of goods or
services in the Ordinary Course of Business and, except for those accounts
receivable that have been collected, constitute only valid, undisputed claims of
the Company which are not subject to valid claims of set-off or other defenses
or counterclaims other than normal cash discounts accrued or returns in the
Ordinary Course of Business.  Except as set forth in Schedule 8.9, all accounts
receivable reflected on the Financial Statements or arising from the date
thereof until the Closing (subject to the reserve for bad debts, if any,
reflected on the Financial Statements), unless already collected, are or will be
as of the Closing Date good and collectible, without resort to litigation or
extraordinary collection activity, within ninety (90) days after the Closing
Date.

 

8.10                           Permits.  Schedule 8.10 describes all material
Permits from Governmental Authorities necessary to conduct the Business, all of
which have been secured and are valid and in full force and effect.  None of
such Permits shall be invalidated or become voidable as a result of the
consummation of the transactions contemplated hereby.  No consent, approval or
notice is necessary in connection with the consummation of the transactions
contemplated hereby in order to maintain in full force and effect all of such
Permits.  The Company is in material compliance with the terms and conditions of
all such Permits.  Except as specified on Schedule 8.10, all such Permits are
renewable in the Ordinary Course of Business.

 

8.11                           Conduct in the Ordinary Course of Business;
Absence of Certain Changes, Events and Conditions.  Since January 1, 2005, the
Business has been conducted in the Ordinary Course of Business.  As
amplification and not limitation of the foregoing, since January 1, 2005, except
as disclosed in Schedule 8.11:

 

(a)                                                          the Company has not
made any loan to, guaranteed any Indebtedness of or otherwise incurred any
Indebtedness on behalf of any Person;

 

(b)                                                         the Company has not
been served notice of any failure to pay any creditor any amount owed to such
creditor when due;

 

14

--------------------------------------------------------------------------------


 

(c)                                                          the Company has not
redeemed any of the capital stock or declared, made or paid any dividends or
distributions (whether in cash, securities or other property) to the holders of
capital stock of the Company or otherwise;

 

(d)                                                         the Company has not
issued or sold any capital stock, notes, bonds or other securities of the
Company, or any option, warrant or other right to acquire the same, or any other
interest in the Company;

 

(e)                                                          the Company has not
failed to maintain the Assets in accordance with good business practice and in
good operating condition and repair;

 

(f)                                                            the Company has
not incurred any Indebtedness in excess of 25 million Korean won (KW25,000,000)
individually or 150 million Korean won (KW150,000,000) in the aggregate;

 

(g)                                                         the Company has not
suffered any Material Adverse Effect;

 

(h)                                                         the Company has not
agreed, whether in writing or otherwise, to take any of the actions specified in
this Section 8.11 or make any commitment with respect to any of the actions
specified in this Section 8.11, except as expressly contemplated by this
Agreement;

 

(i)                                                             the Company has
not made any increase in the compensation or benefits payable or to become
payable to any employee of the Company;

 

(j)                                                             the Company has
not made any sale, transfer or disposal or purchase of properties or assets with
a value in excess of 25 million Korean won (KW25,000,000); or

 

(k)                                                          the Company has not
made any payment or distribution of any funds or assets of the Company to any
Seller or any other affiliate other than payments for goods and services
(including employment) by the Company to Seller or an affiliate based on
arms-length transactions.

 

8.12                           Customers, Distributors and Suppliers. 
Schedule 8.12 contains a true and complete list of all customers, distributors,
representatives and agents of the Company and a description of their
relationships with the Company.  Schedule 8.12 contains a true and complete list
of all Persons who provided goods or services to the Company in the twelve (12)
month period ended as of the date of this Agreement to which the Company paid or
is committed to pay 25 million Korean won (KW25,000,000) (or its equivalent in
another currency) or more since the beginning of such period.  The Company’s
relations with the foregoing Persons are good and, except as described in
Schedule 8.12, there are no disputes between the Company and any of such Persons
pending or, to the best Knowledge of the Company, threatened.  All contracts
with the foregoing Persons are in full force and effect in accordance with their
terms, and there are no defaults or assertions of default thereunder.  Since
January 1, 2005, the Company has not received any notice from any customer,
supplier or distributor that such customer, supplier or distributor, as the case
may be, intends to

 

15

--------------------------------------------------------------------------------


 

discontinue or substantially curtail purchasing from, selling to or distributing
for the Company’s Business.

 

8.13                           Related Party Transactions.  Except as set forth
in Schedule 8.13 or as contemplated by this Agreement, no officer, shareholder,
partner, or director of any Seller or the Company has any interest in any of the
Assets or is a party to any agreement, commitment or lease with the Company or
affecting the Business or the Assets.

 

8.14                           Litigation.  Except as set forth in
Schedule 8.14, there are no Actions by or against the Company (or by or against
Sellers and relating to the Business or the Company), or affecting any of the
Assets, pending before any Governmental Authority (or, to the Knowledge of the
Company, threatened to be brought by or before any Governmental Authority). 
Neither the Company nor the Assets are subject to any Governmental Order (or, to
the Knowledge of the Company, are there any such Governmental Orders threatened
to be imposed by any Governmental Authority) which has or has had a Material
Adverse Effect.

 

8.15                           Compliance with Laws.  The Company has conducted
the Business in accordance with all Laws and Governmental Orders applicable to
the Company, use of any of the Assets or conduct of the Business in all material
respects, and the Company is not in violation of any such Law or Governmental
Order in any material respect.  The Company has not received notice of any
violation of any Laws or Governmental Orders which has not been cured.

 

8.16                           Material Contracts.

 

(a)                                                         
Schedule 8.16(a) lists each of the Material Contracts, including without
limitation the following:

 

(i)                                     each contract and agreement for the
purchase or sale of technologies, materials or personal property with any
supplier or for the furnishing of services to the Company, or otherwise related
to the Business under the terms of which the Company: (A) is likely to pay or
otherwise give consideration of more than 25 million Korean won (KW25,000,000)
in the aggregate during the calendar year ended December 31, 2005; (B) is likely
to pay or otherwise give consideration of more than 25 million Korean won
(KW25,000,000) in the aggregate over the remaining term of such contract;
(C) cannot cancel such contract or agreement without penalty or further payment
and without more than thirty (30) days’ notice; or (D) resulting in payment to
and from the Company of more than 25 million Korean won (KW25,000,000) during
the year ended December 31, 2004;

 

(ii)                                  all franchise, broker, distributor,
dealer, manufacturer’s representative, agency, sales promotion, market research,
marketing consulting and advertising contracts and agreements to which the
Company is a party;

 

(iii)                               all management contracts and contracts with
independent contractors or consultants (or similar arrangements) to which the
Company is

 

16

--------------------------------------------------------------------------------


 

a party and which are not cancelable without penalty or further payment and
without more than thirty (30) days’ notice;

 

(iv)                              all contracts and agreements relating to
Indebtedness of the Company;

 

(v)                                 all contracts and agreements with any
Governmental Authority to which the Company is a party;

 

(vi)                              all contracts and agreements that limit or
purport to limit the ability of the Company to compete in any line of business
or with any Person or in any geographic area or during any period of time;

 

(vii)                           all contracts and agreements between or among
the Company and Sellers or any of Sellers’ affiliates;

 

(viii)                        all contracts and agreements providing for
benefits under any Employee Plan;

 

(ix)                                all leases and subleases pertaining to each
parcel of the Leased Real Property, including (A) the street address of each
parcel of Leased Real Property, (B) the identity of the lessor, lessee and
current occupant (if different from lessee) of each such parcel of Leased Real
Property, (C) the term (referencing applicable renewal periods) and rental
payment terms of the leases (and any subleases) pertaining to each such parcel
of Leased Real Property, and (D) the current use of each such parcel of Leased
Real Property; and

 

(x)                                   all other contracts and agreements whether
or not made in the Ordinary Course Of Business, which are material to the
Company, or the conduct of the Business or the absence of which would have a
Material Adverse Effect.

 

(b)                                                         Each Material
Contract is valid and binding on the respective parties thereto and is in full
force and effect, and the consummation of the transactions contemplated by this
Agreement does not and will not result in any Material Contract not being valid,
binding, or in full force or effect.  The Company is not in breach of, or
default under, any Material Contract.

 

(c)                                                          No other party to
any Material Contract is in breach thereof or default thereunder.

 

(d)                                                         There is no
contract, agreement or other arrangement granting any Person any preferential
right to purchase any of the Assets, other than in the Ordinary Course of
Business.

 

8.17                           Intellectual Property.

 

(a)                                                         
Schedule 8.17(a) sets forth (i) a true and complete list and a brief description
of all Owned Intellectual Property, including a complete identification of

 

17

--------------------------------------------------------------------------------


 

each patent and patent application and each registration or application for
registration thereof, and further including its geographic database for Korea
and related software, including, without limitation, its 3D building data; and
(ii) a true and complete list and a brief description of all Licensed
Intellectual Property, including a description of any license or sublicense
thereof.  The rights of the Company in or to such Owned Intellectual Property
and Licensed Intellectual Property do not conflict with or infringe on the
rights of any other Person, and neither Sellers nor the Company has received any
claim or written notice from any Person to such effect.

 

(b)                                                         Sellers have
delivered to Purchaser correct and complete copies of the registrations for
Owned Intellectual Property and licenses and sublicenses for Licensed
Intellectual Property, and any and all ancillary documents pertaining thereto
(including without limitation all amendments, consents and evidence of
commencement dates and expiration dates).

 

(c)                                                          The Company owns
all Owned Intellectual Property free and clear of any Encumbrance.  The Company
has the right, pursuant to valid and enforceable licenses, to use the Licensed
Intellectual Property in the manner in which the Licensed Intellectual Property
is currently being used.  No Actions have been made or asserted or are pending
(and, to the Knowledge of the Company, no Action has been threatened) against
the Company either (i) based upon or challenging or seeking to deny or restrict
the use by the Company of any of the Owned Intellectual Property or the Licensed
Intellectual Property; or (ii) alleging that any Owned Intellectual Property or
Licensed Intellectual Property is being licensed, sublicensed or used in
violation of patents, copyrights or trademarks or any other rights of any
Person.  To the Knowledge of the Company, no Person is using any patents,
copyrights, trademarks, service marks, trade names, trade secrets or similar
property that are confusingly similar to the Owned Intellectual Property or the
Licensed Intellectual Property or that infringe upon the Owned Intellectual
Property or the Licensed Intellectual Property or upon the rights of the
Company.  The consummation of the transactions contemplated by this Agreement
will not result in the termination or impairment of any of the Owned
Intellectual Property or Licensed Intellectual Property or any of the rights of
the Company in any of the Owned Intellectual Property or Licensed Intellectual
Property.

 

(d)                                                         The Owned
Intellectual Property and the Licensed Intellectual Property described in
Schedule 8.17(a) constitute all of the Intellectual Property used or held or
intended to be used by the Company, and there are no other items of Intellectual
Property that are material to the Company.

 

(e)                                                          Sellers are not
aware of any reason that would prevent any pending applications to register
trademarks, service marks or copyrights or any pending patent applications from
being granted.

 

(f)                                                            To the Knowledge
of the Company, no product or service of the Company infringes or otherwise
violates the intellectual property rights of any other Person, and no Actions
have been made or asserted or are pending (and, to the Knowledge of the Company,
no Action has been threatened) against the Company

 

18

--------------------------------------------------------------------------------


 

alleging that any product or service of the Company infringes or violates the
intellectual property rights of any other Person.

 

(g)                                                         The Company owns all
right, title and interest in and to, or has a perpetual right to use without
limitation, its digital geographic database of Korea (also known as urimaps) and
its navigation application software, in each case existing on the date hereof
and including, without limitation, any custom data or software created by the
Company for its customers.  The Company is not in breach of any of its contracts
in providing such database or software to its customers.

 

8.18                           Real Property.  The Company does not own any Real
Property.  The Company does not lease any Real Property except as specified on
Schedule 8.18.  The Company has valid and outstanding leasehold interests in all
Real Property that it leases from others and the improvements situated thereon,
all of which are listed and identified on Schedule 8.18.  The Company’s use and
occupation of such Real Property and the improvements thereon comply in all
material respects with the Law, including zoning regulations and building codes.

 

8.19                           Tangible Personal Property.  Schedule 8.19 lists
each item of tangible personal property with a value (as determined in
accordance with Korean GAAP) over five hundred thousand Korean won (KW500,000)
(the “Tangible Personal Property”) used in the Business or owned or leased by
the Company.  The Company has good and marketable title to all Tangible Personal
Property, free and clear of all Encumbrances except as specifically listed in
Schedule 8.19.  The Tangible Personal Property is in good repair and operating
condition, normal wear and tear and required maintenance (which has heretofore
been regularly performed) excepted.

 

8.20                           Inventories.  The inventories of the Company
reflected on the Audited Financial Statements and on the Interim Financial
Statements are stated at not more than the lower of cost or market, with
adjustments for obsolete or otherwise not readily marketable items.  All of the
inventories of the Company are usable or saleable in the Ordinary Course of
Business and are fit for the purpose for which they were intended except as set
forth in the Financial Statements.

 

8.21                           Assets.

 

(a)                                                          The Company owns,
leases or has the legal right to use all the properties and assets, including
without limitation the Owned Intellectual Property, the Licensed Intellectual
Property, the Leased Real Property and the Tangible Personal Property, used or
intended to be used in the conduct of the Business or otherwise owned, leased or
used by the Company and, with respect to contract rights, is a party to and
enjoys the right to the benefits of all contracts, agreements and other
arrangements used or intended to be used by the Company or in or relating to the
conduct of the Business (all such properties, assets and contract rights being
the “Assets”).  The Company has good and marketable title to, or, in the case of
leased or subleased Assets, valid and subsisting leasehold interests in, all the
Assets, free and clear of all Encumbrances, except as disclosed in
Schedule 8.21(a).

 

19

--------------------------------------------------------------------------------


 

(b)                                                         The Assets
constitute all the properties, assets and rights forming a part of, used, held
or intended to be used in the Business.  At all times since the date of the
Interim Financial Statements, the Company has caused the Assets to be maintained
in accordance with good business practice, and all the Assets are in good
operating condition and repair and are suitable for the continued conduct of the
Business.

 

(c)                                                          The consummation of
the transactions contemplated by this Agreement will not result in the
incurrence of any penalty or other adverse consequence with respect to the
Company’s respective interest in the Assets or the ownership or possession of
any documents, books, records, agreements and financial data of any sort used by
the Company in the conduct of the Business.

 

8.22                           Employee Benefit Matters.  The Company has made
available prior to the date of this Agreement copies of all Employee Plans.  No
event has occurred and there exists no condition or set of circumstances in
connection with which the Company could be subject to any material Liability
under the terms of such Employee Plans or under the Law, except those
Liabilities that have accrued in the Ordinary Course of Business but are not due
pursuant to the terms of any Employee Plan.  Neither the execution and delivery
of this Agreement nor the consummation of the transactions contemplated hereby,
either alone or together with another event, will (i) result in any material
payment (including without limitation severance, unemployment compensation or
otherwise) becoming due under any Employee Plan; (ii) increase the benefits
otherwise payable under any Employee Plan; (iii) result in the acceleration of
the time of payment, vesting or funding of any material benefits under any
Employee Plan; or (iv) affect in any material respect any Employee Plan’s
current treatment under any Laws.

 

8.23                           Labor Matters.  The Company is not a party to any
collective bargaining agreement or other labor union contract applicable to
persons employed by the Company, and to the Knowledge of the Company, currently
there are no organizational campaigns, petitions or other unionization
activities seeking recognition of a collective bargaining unit which could
affect the Company.  There are no controversies, strikes, slowdowns or work
stoppages pending or, to the Knowledge of the Company, threatened between the
Company and any of the employees, and the Company has not experienced any such
controversy, strike, slowdown or work stoppage within the past three years.  The
Company is currently in compliance in all material respects with all applicable
Laws relating to the employment of labor, including without limitation those
related to wages, hours and collective bargaining, and is not liable for any
arrears of wages, taxes, penalties or other sums for failure to comply with any
of the foregoing.  The Company has paid in full to all employees or adequately
accrued for in accordance with Korean GAAP all wages, salaries, commissions,
bonuses, benefits and other compensation due to or on behalf of the employees. 
The Company is not a party to, or otherwise bound by, any consent decree with,
or citation by, any Governmental Authority relating to employees or employment
practices.  There are no Actions that have been asserted or is now pending or,
to the Knowledge of the Company, threatened with respect to the Company for
unfair labor practices, payment of withholding taxes, payment of wages, salary
or severance, safety and health standards or discrimination in employment
practices.

 

20

--------------------------------------------------------------------------------


 

8.24                           Taxes.  All returns and reports in respect of
Taxes required to be filed with respect to the Company have been timely filed. 
All Taxes required to be shown on such returns and reports or otherwise due have
been timely paid.  All such returns and reports are true, correct and complete
in all material respects.  No adjustment relating to such returns has been
proposed formally or informally by any Tax Authority.  There are no pending or,
to the Knowledge of the Company, threatened Actions for the assessment or
collection of Taxes against the Company.  There are no tax liens on any Assets
other than for Taxes not yet due.  No power of attorney that is currently in
force has been granted with respect to any matter relating to Taxes that could
affect the Company.  On the Financial Statements, reserves and allowances have
been provided adequate to satisfy all Liabilities for Taxes relating to the
Company as of the date thereof (without regard to the materiality thereof).

 

8.25                           Insurance.  All Assets and all material
properties and risks of the Company are covered by valid and currently effective
insurance policies issued in favor of the Company, in such types and amounts and
covering such risks as are consistent with customary practices and standards of
companies engaged in businesses and operations similar to those of the Company. 
A list of such insurance policies (including the policy number, the amount of
coverage, the type of insurance, insurance carrier, annual premium, date of
expiration, and any pending claims or contributions thereunder which are
material to Sellers) is contained in Schedule 8.25.

 

8.26                           Environment

 

(a)                                                          The Company has not
engaged in or permitted, and to the Knowledge of the Company, no previous owner,
tenant, occupant or user of any parcel of the Real Property has engaged in or
permitted, any operations or activities upon, or any use or occupancy of, any
parcel of the Real Property (or any portion thereof) for the purpose of or in
any way involving the handling, manufacture, treatment, storage, use,
generation, release, discharge, refining, dumping or disposal of any Hazardous
Materials on, under, in or about any parcel of the Real Property, or transported
any Hazardous Materials to, from or across any parcel of the Real Property.

 

(b)                                                         No Hazardous
Materials are presently constructed, deposited, stored or otherwise located on,
under, in or about any parcel of the Real Property.

 

(c)                                                          The Company is in
compliance with, and there are no existing violations by the Company under, all
applicable Environmental Laws in all material respects, and no investment or
expense is required by the Company in order to maintain such compliance.

 

(d)                                                         The Company has
obtained all Permits and filed all notices which are required to be obtained or
filed by it or those engaged by it for use of the Assets and the conduct of the
Business under applicable Environmental Laws, and there has been no change in
the facts and circumstances reported or assumed in the application for or
granting of such Permits.

 

(e)                                                          The Company is in
compliance in all material respects with all terms and conditions of such
required Permits, including without limitation filing all

 

21

--------------------------------------------------------------------------------


 

notices, reports and other statements which are required to be obtained or filed
under such Permits.

 

(f)                                                            There are no past
or present events, conditions, circumstances, activities, practices, incidents,
actions or plans which may interfere with or prevent continued compliance with
the Environmental Laws, or which may give rise to any statutory Liability, or
otherwise form the basis of any Action under any Environmental Laws, based on or
related to the manufacture, processing, distribution, use, treatment, storage,
presence, disposal, transport or handling, or the emission, discharge, release
or threatened release into the environment, of any Hazardous Materials.

 

8.27                           Product Liability and Product Warranty.
 Schedule 8.27 contains a true and complete description of (i) all warranties
granted or made with respect to products sold, or services rendered, by the
Company; and (ii) the Company’s product liability and product warranty
experience for the last five years.  Except as set forth in Schedule 8.27, the
Company has not suffered any product liability or product warranty claims.

 

8.28                           Brokers.  No broker or finder is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Company.

 

8.29                           Full Disclosure.  The Company is not aware of any
facts pertaining to the Company or the Business which materially adversely
affect the Company or the Business or which are reasonably likely in the future
to have a Material Adverse Effect on the Company or the Business and which have
not been disclosed in this Agreement, the Schedules hereto or the Financial
Statements or otherwise disclosed to Purchaser in writing.

 

9.                                       Representations and Warranties of
Purchaser and NAVTEQ

 

As of the date of this Agreement, Purchaser and NAVTEQ represent and warrant to,
and agree with, Sellers and the Company as follows:

 

9.1                                 Organization.  Purchaser is a corporation
duly organized, validly existing and in good standing under the laws of the
Netherlands, with full power and authority to conduct its business in the manner
in which it has been conducted and to execute, deliver and perform this
Agreement and the Ancillary Agreements to which it will become a party.  NAVTEQ
is a corporation duly organized, validly existing and in good standing under the
laws of the State of Delaware, U.S.A., with full power and authority to conduct
its business in the manner in which it has been conducted and to execute,
deliver and perform this Agreement and the Ancillary Agreements to which it will
become a party.  Purchaser and NAVTEQ are duly qualified to do business in, and
are in good standing under the laws of, each jurisdiction in which the property
owned or leased by them or the nature of their businesses requires such
qualification, except where the lack of such qualification would not have a
Material Adverse Effect on the business of Purchaser or NAVTEQ.

 

9.2                                 Authority.  The execution, delivery and
performance of this Agreement and the Ancillary Agreements by Purchaser and
NAVTEQ have been duly authorized by all necessary corporate action.  This
Agreement and each Ancillary Agreement, when executed

 

22

--------------------------------------------------------------------------------


 

and delivered by Purchaser and NAVTEQ, shall be legal, valid and binding
obligations of Purchaser and/or NAVTEQ, enforceable against it or them, as the
case may be, in accordance with the terms hereof and thereof.  Neither the
execution nor the delivery of this Agreement nor the consummation of the
transactions contemplated hereby shall conflict with or result in a breach of
the charter or bylaws of Purchaser or NAVTEQ or any instrument or agreement
binding on Purchaser or NAVTEQ.

 

9.3                                 NVT Stock.  The NVT Stock, when issued and
delivered by NAVTEQ as described herein, will be duly authorized, validly
issued, fully paid, and nonassessable.

 

9.4                                 No Conflict.  Neither the execution nor the
delivery of this Agreement nor the completion of the transactions contemplated
hereby by Purchaser or NAVTEQ will result in a conflict with any of the
provisions of the organizational documents of Purchaser or NAVTEQ or any
agreement or other instrument to which Purchaser or NAVTEQ is a party or by
which Purchaser or NAVTEQ is bound.

 

9.5                                 Brokers.  No broker or finder is entitled to
any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Purchaser or NAVTEQ.

 

9.6                                 Investigation and Evaluation.  Purchaser and
NAVTEQ acknowledge that (a) they are experienced in the operation of the type of
business conducted by the Company, and (b) they and their directors, officers,
attorneys, accountants and advisors have been given a full opportunity to
examine the books, records and other information with respect to the Company and
ask questions of the Company.

 

9.7                                 SEC Filings; Financial Statements.

 

(a)                                                          NAVTEQ has filed,
in all material respects, all forms, reports, schedules, statements and other
documents required to be filed by it during the 12 months immediately preceding
the date of this Agreement (collectively, as supplemented and amended since the
time of filing, the “NAVTEQ SEC Reports”) with the SEC.  The NAVTEQ SEC Reports
(i) were prepared in all material respects in accordance with all applicable
requirements of the Securities Act and the Exchange Act, as applicable, and
(ii) did not, at the time they were filed, contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.  The representation in
clause (ii) of the preceding sentence does not apply to any misstatement or
omission in any NAVTEQ SEC Report that was superseded by subsequent NAVTEQ SEC
Reports.

 

(b)                                                         The audited
consolidated financial statements and unaudited consolidated interim financial
statements of NAVTEQ and its consolidated subsidiaries included or incorporated
by reference in the NAVTEQ SEC Reports have been prepared in accordance with
generally accepted accounting principles in effect in the United States
consistently applied during the periods indicated (except as may otherwise be
indicated in the notes) and present fairly the financial position, results of
operations and cash flows of NAVTEQ and its consolidated subsidiaries on a

 

23

--------------------------------------------------------------------------------


 

consolidated basis at the respective dates and for the respective periods
indicated (except interim financial statements may not contain all notes and are
subject to year-end adjustments).

 

10.                                 Covenants of Sellers and the Company

 

10.1                           Conduct of Business.  Between the date hereof and
the Closing Date, the Company shall:

 

(a)                                                          conduct the
Business only in the usual and Ordinary Course of Business;

 

(b)                                                         refrain from
amending the articles of incorporation of the Company or its internal rules or
regulations, except as may be first approved in writing by Purchaser;

 

(c)                                                          refrain from making
any material change in its accounting practices or procedures other than changes
required by Korean GAAP;

 

(d)                                                         except as required
by Law, not take any action that would render, or which reasonably may be
expected to render, any representation or warranty made by the Company in this
Agreement untrue at the Closing;

 

(e)                                                          refrain from
(i) making any purchases, sales or transfers of any material properties;
(ii) entering into any materials contracts or commitments; (iii) mortgaging,
pledging, subjecting to lien or otherwise encumbering any of its material
Assets; and (iv) borrowing or lending any funds;

 

(f)                                                            refrain from
incurring any Liabilities other than those that are in the Ordinary Course of
Business;

 

(g)                                                         refrain from making
any change in the compensation or benefit payable or to become payable to any of
its employees or agents or making any new bonus payment or arrangement or
benefit to or with any of them;

 

(h)                                                         have in effect and
maintain at all times all insurance now in force as described in Schedule 8.25;

 

(i)                                                             refrain from
changing the number of authorized or issued shares of its capital stock, from
declaring, setting aside or paying any dividend or other distribution with
respect to the capital stock, or from directly or indirectly redeeming,
purchasing or otherwise acquiring any additional shares of its capital stock or
effecting a split, reclassification or other change in or of any of its capital
stock; and

 

(j)                                                             use all
commercially reasonable efforts to preserve the Business organization intact, to
keep available the services of its present officers and employees and to make no
changes therein, and to preserve the goodwill of all suppliers, customers, sales
representatives and others having business relations with the Company.

 

24

--------------------------------------------------------------------------------


 

10.2                           Access.  From the date of this Agreement through
the Closing Date, the Company shall allow Purchaser’s representatives, attorneys
and accountants reasonable access during normal business hours upon reasonable
notice to the records and files, audits and properties of the Company as well as
all information relating to taxes, commitments, contracts, titles and financial
condition of, or otherwise pertaining to, the business and affairs of the
Company.  From the date hereof, the Company will use commercially reasonable
efforts to cause its accountants to cooperate with Purchaser and its accountants
in making available all financial information concerning the Company as is
requested, and Purchaser and its accountants shall have the right to examine all
working papers pertaining to examinations of the Company, or preparation of its
reports, by its accountants.

 

10.3                           Authorizations.  The Company shall use
commercially reasonable efforts to obtain all Permits, if any, necessary to
allow the consummation by Sellers of the transactions contemplated hereby.

 

10.4                           Conditions.  Sellers and the Company will use
their commercially reasonable efforts to cause the conditions set forth in
Section 12 to be satisfied and to consummate the transactions contemplated by
this Agreement as soon as reasonably possible and in any event prior to the
Closing Date.

 

10.5                           No Shop.  Between the date of this Agreement and
the Closing Date, or unless earlier terminated in accordance with this
Agreement, none of the Sellers, the Company or any of their respective officers,
directors, affiliates, employees, representatives or agents, shall, directly or
indirectly, solicit, initiate or participate in any way in discussions or
negotiations with, or provide any information or assistance to, any Person or
group of Persons (other than Purchaser) concerning any sale or other disposition
of the Purchased Shares, Business or the Assets (other than sales of inventory
in the Ordinary Course of Business) or assist or participate in, facilitate or
encourage any effort or attempt by any other Person to do or seek any of the
foregoing.  Sellers and the Company shall promptly communicate to Purchaser the
terms of any proposal or contract which it or the Company may receive in respect
of any such transaction.

 

11.                                 Covenants of Purchaser and NAVTEQ

 

11.1                           Conditions.  Purchaser and NAVTEQ will use their
commercially reasonable efforts to cause the conditions set forth in Section 13
to be satisfied and to consummate the transactions contemplated by this
Agreement as soon as reasonably possible and in any event prior to the Closing
Date.

 

11.2                           Foreign Investment Report.  Prior to the Closing,
Purchaser shall prepare and submit to the applicable Korean authorities a report
of foreign investment under the Foreign Investment Promotion Law and other
related documents with respect to the purchase of the Purchased Shares, and
Sellers and the Company shall render commercially reasonable assistance and
support to Purchaser in such preparation and submission.

 

11.3                           Employees.  Employees of the Company (other than
Key Employees) will continue as employees for at least one year after the
Closing Date, on substantially the same terms and conditions as they are
employed immediately prior to the Closing Date, subject to the right of the
Company to terminate the employment of an employee for cause.  Each

 

25

--------------------------------------------------------------------------------


 

employee will receive base compensation no less than the base compensation (or
in the case of commissioned employees, not less than the commission structure)
provided to such employee by the Company immediately prior to the Closing Date.

 

12.                                 Conditions for the Benefit of Purchaser and
NAVTEQ

 

All obligations of Purchaser and NAVTEQ to take the actions required to be taken
by them at Closing are subject to the fulfillment or waiver, in whole or in
part, of each of the following conditions on or before the Closing Date:

 

12.1                           Representations and Warranties.  Subject to
additions and deletions occurring in the Ordinary Course of Business, none of
which individually or in the aggregate shall have had a Material Adverse Effect,
all representations and warranties made by Sellers and the Company herein shall
be true and correct as of the Closing Date, with the same force and effect as
though such representations and warranties had been made as of the Closing
Date.  In addition, all representations and warranties made by Sellers in the
Subscription and the Registration Rights Agreements shall be true and correct as
of the Closing Date.

 

12.2                           Fulfillment of Covenants.  All of the covenants,
terms and conditions of this Agreement to be complied with by Sellers and the
Company on or before the Closing Date shall have been complied with in all
material respects.

 

12.3                           Corporate Actions of Purchaser.  Purchaser shall
have obtained all necessary approvals of its board of directors for the
consummation of the transaction contemplated under this Agreement.

 

12.4                           Third Party Authorizations.  Sellers and the
Company shall have received all Permits necessary to validly sell and assign the
Purchased Shares to Purchaser and to otherwise perform its obligations under
this Agreement.

 

12.5                           Employment Agreement.  Mr. Yong Won Lee shall
have executed the employment agreement in form and substance satisfactory to
Purchaser (the “Employment Agreement”).  The Employment Agreement may include
non-compete and non-solicitation provisions, invention assignment provisions,
details on employee compensation and other terms and conditions of employment.

 

12.6                           Payment Agency Agreement.  Purchaser, Sellers and
the Payment Agent shall have executed the Payment Agency Agreement pursuant to
Section 2.2.

 

12.7                           Escrow Agreement.  Purchaser, NAVTEQ and Sellers
shall have executed the Escrow Agreement pursuant to Section 6.1, and Sellers
shall have filed a report to the Bank of Korea with respect to the Escrow
Agreement and received acceptance of such report.

 

12.8                           Subscription and Registration Rights Agreements. 
Sellers shall have executed and delivered to NAVTEQ the Subscription and the
Registration Rights Agreements pursuant to Section 4.1, and such Subscription
and the Registration Rights Agreements shall remain in full force and effect at
the Closing Date.

 

12.9                           Stock Options.  All options listed in
Schedule 8.2 shall have been exercised or cancelled, and all corresponding
shares of stock of the Company shall have been issued.

 

26

--------------------------------------------------------------------------------


 

12.10                     Assignment of Patents.  Mr. Yong-Won Lee shall have
executed and delivered to NAVTEQ an agreement (the “Patents Assignment
Agreement”) in the form attached hereto as Exhibit 12.10 under which he has
assigned all of his rights and interests in and to the patents described in
Schedule 12.10 to the Company.

 

12.11                     Proprietary Information and Inventions Agreement.  All
employees of the Company shall have executed the Proprietary Inventions
Assignment Agreement substantially in the form attached hereto as Exhibit 12.11.

 

12.12                     Resignation of Directors and Statutory Auditor.  All
existing members of the board of directors and the statutory auditor of the
Company shall have submitted their resignations in the form attached hereto as
Exhibit 12.12.

 

12.13                     Opinion of Counsel.  Purchaser shall have received the
opinion of Bae, Kim & Lee, counsel for Sellers and the Company, dated as of the
Closing Date, in form and substance satisfactory to Purchaser.

 

12.14                     Purchaser’s Option.  In case any condition referred to
in this Section 12 to be performed or complied with at or prior to the Closing
Date shall not have been so performed or complied with within ninety (90) days
of the date hereof, Purchaser and NAVTEQ may, without limiting any other right
that they may have, at their sole option, either:

 

(a)                                                          terminate this
Agreement by giving written notice to Sellers, and in such event Purchaser and
NAVTEQ shall be released from all further obligations hereunder, except that the
obligations in Sections 18.2 and 18.17 shall survive the termination of this
Agreement; or

 

(b)                                                         waive compliance
with any such term, covenant or condition in whole or in part.

 

13.                                 Conditions for the Benefit of Sellers

 

All obligations of Sellers hereunder to take the actions required to be taken by
them at the Closing are subject to the fulfillment or waiver, in whole or in
part, of each of the following conditions on or before the Closing Date:

 

13.1                           Representations and Warranties.  All
representations and warranties made by Purchaser and NAVTEQ herein shall be true
and correct in all material respects at the date hereof and as of the Closing
Date, with the same force and effect as though such representations and
warranties had been made as of the Closing Date.

 

13.2                           Fulfillment of Covenants.  All of the covenants,
terms and conditions of this Agreement to be complied with by Purchaser and
NAVTEQ on or before the Closing Date shall have been complied with in all
material respects.

 

13.3                           Foreign Investment Report.  Purchaser shall have
submitted a report of foreign investment as provided in Section 11.2, and
received acceptance of such report from the applicable Korean authorities.

 

27

--------------------------------------------------------------------------------


 

13.4                           Sellers’ Option.  In case any condition referred
to in this Section 13 to be performed or complied with at or prior to the
Closing Date shall not have been so performed or complied with within ninety
(90) days of the date hereof, Sellers may, without limiting any other right that
Sellers may have, at their sole option, either:

 

(a)                                                          terminate this
Agreement by giving written notice to Purchaser and NAVTEQ, and in such event
Sellers shall be released from all further obligations hereunder, except that
the representation in Section 8.28 and the obligations in Sections 18.1, 18.2
and 18.17 shall survive the termination of this Agreement; or

 

(b)                                                         waive compliance
with any such term, covenant or condition in whole or in part.

 

14.                                 Indemnification by Sellers

 

14.1                           Indemnification by Certain Sellers.  Except as
set forth in Section 14.4, Certain Sellers shall jointly and severally indemnify
and hold harmless the Company, Purchaser and NAVTEQ against and in respect of
any and all Liabilities, losses, damages, claims, costs and expenses, including
without limitation reasonable attorneys’ fees (collectively, the “Losses”)
arising out of, resulting from, or due to:

 

(a)                                                          except as set forth
on Schedule 8.9, the unpaid balance of any accounts receivable, stated in the
Audited Financial Statements and the Interim Financial Statements, as of one
hundred twenty (120) days after the due date thereof, less the reserve for
doubtful accounts established in the Interim Financial Statements, in which
event Purchaser shall cause the Company to hold all accounts receivable with
respect to which Purchaser has received indemnification under this Section 14
for the account of Sellers and use reasonable efforts to collect such accounts
receivable in the Ordinary Course of Business on behalf of Sellers, applying
payments to the oldest unpaid account receivable (unless such has been disputed
by the customer) and remitting the same to Sellers; provided, however, that the
Company shall not be required, in connection with the collection of any such
accounts receivable, to incur any out-of-pocket expense without reimbursement
thereof by Sellers;

 

(b)                                                         any Governmental
Order against Purchaser, NAVTEQ or the Company arising in connection with any
Action against the Company, or arising out of any occurrence or state of facts
existing, on or prior to the Closing, to the extent that such Governmental Order
is both (a) not covered or inadequately covered by insurance and (b) not
reserved for or reflected in the Interim Financial Statements, and further only
to the extent of that portion of such Governmental Order which pertains to the
time period prior to the Closing Date;

 

(c)                                                          any dividends or
other distributions that are or may become payable with respect to the shares of
preferred stock of the Company for the periods preceding the Closing Date;

 

28

--------------------------------------------------------------------------------


 

(d)                                                         any shortfall in the
severance payments paid or accrued for the present and former employees of the
Company for the periods preceding the Closing Date;

 

(e)                                                          any breach of
representation or warranty set forth in Section 8.24;

 

(f)                                                            any nonpayment of
the amount of downward adjustment of the Purchase Price as specified in
Section 5;

 

(g)                                                         any
misrepresentation or breach of warranty or non-fulfillment of any covenant on
the part of Sellers or the Company under this Agreement, or from any
misrepresentations in or omission from any schedule, certificate or written
statement furnished or to be furnished to Purchaser hereunder;

 

(h)                                                         the termination
(including, without limitation, any bilateral agreement to terminate or settle)
of any agreement or contract prior to the Closing Date;

 

(i)                                                             any demands or
claims by any current or former officer, employee or agent of the Company for
compensation based on patents, inventions or other intellectual property rights
which were made or conceived or reduced to practice or learned by such officer,
employee or agent, either alone or jointly with others, during the period of his
employment or other relationship with the Company; and

 

(j)                                                             any Actions,
demands, assessments or judgments, costs and expenses incidental to any of the
foregoing matters set forth in Sections 14.1(a) through 14.1(i).

 

14.2                           Reimbursement.  Certain Sellers jointly and
severally agree to promptly reimburse the Company, Purchaser and NAVTEQ upon
demand for any payment or adjustment made by the Company, Purchaser or NAVTEQ at
any time in respect of any matter to which the foregoing indemnity relates.

 

14.3                           Basket and Cap.  Certain Sellers shall indemnify
and hold harmless the Company, Purchaser and NAVTEQ with respect to any Loss
suffered by the Company, Purchaser or NAVTEQ under Sections 14.1(g) through
14.1(j) if, and only if, such Loss together with the aggregate of all Losses
theretofore incurred by the Company, Purchaser or NAVTEQ under such Sections
shall exceed twenty-five thousand U.S. dollars (US$25,000), in which case
Certain Sellers shall be liable for the aggregate amount of all Losses suffered
by the Company, Purchaser or NAVTEQ, up to a maximum equal to one hundred
percent (100%) of the Purchase Price, as adjusted.  For the avoidance of doubt,
Certain Sellers shall indemnify and hold harmless the Company, Purchaser and
NAVTEQ with respect to any Loss suffered by the Company, Purchaser or NAVTEQ
under Section 14.1(a) through 14.1(f) from the first dollar without any basket,
but subject to the cap noted in this Section 14.3.

 

14.4                           Indemnification by Other Sellers.  Each Seller
other than Certain Sellers shall severally indemnify and hold harmless the
Company, Purchaser and NAVTEQ against and in respect of any and all Losses
solely arising out of, resulting from, or due to any misrepresentation or breach
of warranty set forth in Section 7 (but only for

 

29

--------------------------------------------------------------------------------


 

misrepresentations or breaches of warranties by such Seller and not by other
Sellers) and Section 8.  The indemnification obligations of each Seller other
than Certain Sellers under this Section 14.4 shall be limited to the total
amount of the Purchase Price received by such Seller as shown in Schedule C-1.

 

14.5                           Claim for Indemnification.  Sellers shall be
given prompt written notice of each claim for indemnification under this
Section 14, stating the basis for the claim and the amount thereof, to the
extent that such amount has been determined at the time when such notice is
given.  Sellers’ Representative and Purchaser shall instruct the Escrow Agent to
pay to either the Company, Purchaser or NAVTEQ from the Escrow Amount an amount
equal to any payment entitled to be received under Section 14.1, 14.2 or 14.4;
provided that Purchaser or NAVTEQ may retain all or any portion of the Deferred
Payment to satisfy any claim for indemnification under Section 14.1(h).  If the
Escrow Amount and/or the Deferred Payment are not sufficient to satisfy Certain
Sellers’ or Sellers’ indemnification obligations set forth above, as the case
may be, Certain Sellers or Sellers, as the case may be, shall remain liable for
the deficiency.  Certain Sellers or Sellers, as the case may be, shall be given
prompt notice of and a reasonable opportunity to defend any claim against
Purchaser, NAVTEQ or the Company by a third party which might result in a claim
for indemnification under this Section 14.  The Company, Purchaser and NAVTEQ
agree to cooperate and make available to Sellers all books and records and such
officers, employees and agents as are reasonably necessary and useful in
connection with Sellers’ defense against any such claim.

 

15.                                 Indemnification by Purchaser

 

15.1                           Indemnification.  Purchaser and NAVTEQ shall
indemnify and hold harmless Sellers against and in respect of any and all Losses
arising out of, resulting from, or due to:

 

(a)                                                          any
misrepresentation, breach of warranty or non-fulfillment of any covenant on the
part of Purchaser or NAVTEQ under this Agreement, or from any misrepresentations
in or omission from any schedule, certificate or written statement furnished or
to be furnished to Sellers hereunder; and

 

(b)                                                         any and all Actions,
demands, assessments or judgments, costs and expenses incidental to any of the
foregoing matters set forth in Section 15.1(a).

 

15.2                           Reimbursement.  Purchaser and NAVTEQ agree to
promptly reimburse Sellers upon demand for any payment or adjustment made by
Sellers at any time in respect of any matter to which the foregoing indemnity
relates.

 

15.3                           Claim for Indemnification.  Purchaser shall be
given prompt written notice of each claim for indemnification under this
Section 15, stating the basis for the claim and the amount thereof, to the
extent that such amount has been determined at the time when such notice is
given.  Purchaser shall be given prompt notice of and a reasonable opportunity
to defend any claim against Sellers by a third party which might result in a
claim for indemnification under this Section 15.  Sellers agree to cooperate and
make available to Purchaser all books and records and such officers, employees
and agents as are reasonably necessary and useful in connection with Purchaser’s
defense against any such claim.

 

30

--------------------------------------------------------------------------------


 

15.4                           Basket and Cap.  Purchaser and NAVTEQ shall
jointly and severally indemnify and hold harmless Sellers with respect to any
Loss suffered by Sellers under Section 15.1(a) or 15.1(b) if, and only if, such
Loss together with the aggregate of all Losses theretofore incurred by Purchaser
under such Sections shall exceed twenty-five thousand U.S. dollars (US$25,000),
in which case Purchaser shall be liable for the aggregate amount of all Losses
suffered by Sellers, up to a maximum equal to seventy percent (70%) of the
Purchase Price, as adjusted.

 

16.                                 Survival of Representations, Warranties,
Covenants and Indemnification Obligations

 

16.1                           General.  Subject to Section 16.2, all
representations, warranties, covenants and indemnification obligations of any
Party contained in this Agreement, or made pursuant hereto, shall survive the
Closing and any investigation at any time made by or on behalf of any other
Party for a period of one (1) year after the Closing Date (for Sellers other
than Certain Sellers) and for a period of four (4) years after the Closing Date
(for all other Parties), as long as a claim for indemnification shall have been
made in accordance with Section 14.4 or 15.3, as the case may be, prior to the
expiration of such survival period; provided that the representations and
warranties contained in Sections 7.1, 7.2, 8.2 and 8.15 shall not terminate but
shall continue indefinitely.  If any such claim shall have been made prior to
such expiration, such expiration shall not affect or in any way impair the
rights of a Party to indemnification in respect of the particular matter as to
which the claim was made, whether or not the amount of indemnification to which
a Party is entitled in respect of such matter shall have been determined prior
to such expiration.

 

16.2                           Survival of Tax Liabilities.  Certain Sellers’
indemnification obligations with respect to Tax Liabilities shall survive the
Closing Date and any investigation of Purchaser until the expiration of the
applicable statute of limitations.

 

17.                                 Appointment of Representative

 

17.1                           Appointment.  Each Seller appoints Mr. Yong-Won
Lee as their agent and attorney-in-fact (the “Sellers’ Representative”), with
full power and authority (including power of substitution), except as otherwise
provided in this Agreement, in the name of and for and on behalf of the Sellers,
or in its own name as Sellers’ Representative, to take all actions required or
permitted under this Agreement or any other agreements contemplated hereby
(including the giving and receiving of all accountings, reports, notices and
consents) and the signing of all certificates, notices, instructions and other
documents and making all determinations hereunder and thereunder.

 

17.2                           Authority.  The authority conferred hereby to
Sellers’ Representative shall be an agency coupled with an interest, and all
authority conferred hereby is irrevocable and not subject to termination by the
Sellers (or any of them), or by operation of law, whether by the death or
incapacity of any of the Sellers, or the occurrence of any other event.  If any
of the Sellers should die or become incapacitated or if any other such event
should occur, any action taken by the Sellers’ Representative shall be as valid
as if such death or incapacity, termination or other event had not occurred,
regardless of whether or not the Sellers’ Representative, the Purchaser, NAVTEQ
or the Company shall have received notice of such death, incapacity, termination
or other event.  Any notice given to the Sellers’ Representative pursuant to
this Agreement or any other agreements contemplated hereby

 

31

--------------------------------------------------------------------------------


 

shall constitute effective notice to all Sellers, and any other party to this
Agreement or any other Person may rely on any notice, consent, election or other
communication received from the Sellers’ Representative as if such notice,
consent, election or other communication had been received from all Sellers.
Without limiting any of the foregoing, the decision of the Sellers’
Representative with respect to any matter shall be binding on all the Sellers,
and Purchaser shall be required only to deal with the Sellers’ Representative.

 

18.                                 Miscellaneous

 

18.1                           Commission.  Sellers shall indemnify and hold
harmless Purchaser and NAVTEQ against and with respect to any and all
Liabilities, losses, damages, claims, costs and expenses (including without
limitation reasonable attorneys’ fees) arising out of or due to any claim for
brokerage or other commissions relative to this Agreement or the transactions
contemplated hereby claimed by any Person retained or employed by Sellers and
any and all Actions, demands, assessments or judgments, costs and expenses
incidental to the foregoing.

 

18.2                           Election of Remedies.  Any waiver of any
condition of Closing shall constitute an election of remedies, and the Party
waiving such condition shall have no claim for any breach of this Agreement to
the extent of such waiver.

 

18.3                           Expenses.  Each Party shall bear its own expenses
(including without limitation legal and accounting fees) incurred in connection
with the preparation and execution of this Agreement and the Ancillary
Agreements and the consummation of the transactions contemplated hereby unless
specifically provided otherwise in this Agreement or any Ancillary Agreement.

 

18.4                           Further Assurances.  Each Party shall from time
to time execute and deliver all further documents and instruments and do all
acts and things as the other Party may, either before or after the Closing Date,
reasonably required in order to effectively carry out or better evidence or
perfect the full intent and meaning of this Agreement.

 

18.5                           Entire Agreement.  This Agreement and the
agreements referred to in or contemplated by this Agreement constitute the
entire understanding and agreement among the Parties and supersede any and all
prior or contemporaneous, oral or written, representations, communications,
understandings and agreements among the Parties with respect to the subject
matter hereof or thereof to the extent inconsistent with or contradictory to
this Agreement or such other agreements.

 

18.6                           Incorporation by Reference.  The Schedules
attached hereto or referred to herein are deemed to be a part of this Agreement
and are incorporated herein by reference.

 

18.7                           Modifications.  This Agreement shall not be
modified, amended, canceled or altered in any way, and may not be modified by
custom, usage of trade or course of dealing, except by an instrument in writing
signed by all Parties.  All amendments or modifications of this Agreement shall
be binding upon the Parties despite any lack of consideration so long as the
same shall be in writing and executed by the Parties.

 

18.8                           Waiver.  The performance of any obligation
required of a Party hereunder may be waived only by a written waiver signed by
the other Parties, and such waiver shall be

 

32

--------------------------------------------------------------------------------


 

effective only with respect to the specific obligation described.  The waiver by
any Party of a breach of any provision of this Agreement by any other Party
shall not operate or be construed as a waiver of any subsequent breach of the
same provision or another provision of this Agreement.

 

18.9                           Assignment.  Neither this Agreement nor any right
or obligation hereunder may be assigned by any Party without the prior written
consent of the other Parties, and any attempted assignment without the required
consents shall be void.

 

18.10                     Severability.  If any provision hereof is found
invalid, illegal or unenforceable pursuant to any Governmental Order, the
remainder of this Agreement shall remain valid, legal and enforceable according
to its terms, and such invalid, illegal or unenforceable provision shall be
replaced with a provision that approximates the substance and spirit of the
invalid, illegal or unenforceable provision as closely as possible without being
invalid, illegal or unenforceable.

 

18.11                     Governing Law.  This Agreement and all disputes
arising out of or in connection with this Agreement shall be governed by,
interpreted under, and construed and enforceable in accordance with, the laws of
the State of New York, U.S.A., without giving effect to conflict of law
principles.

 

18.12                     Arbitration.  Any dispute, controversy or difference
arising among the Parties out of or in relation to this Agreement or for the
breach thereof shall be resolved exclusively by arbitration in Seoul, Korea. 
Such arbitration shall be conducted in the English language in accordance with
the Rules of Conciliation and Arbitration of the International Chamber of
Commerce by three (3) arbitrators, of whom one shall be appointed by Purchaser
and/or NAVTEQ, another shall be appointed by Sellers, and the third shall be
appointed by the first two (2) arbitrators.  If the third arbitrator is not so
appointed within one (1) month after the appointment of the first two
(2) arbitrators, the third arbitrator shall be selected in accordance with the
Rules of Conciliation and Arbitration of the International Chamber of Commerce. 
The decision of the arbitrators shall be made on the principles of majority
rule.  The award made by the arbitrators shall be final and binding upon the
Parties and may be enforced in any court of competent jurisdiction. 
Notwithstanding the foregoing provision, the Parties shall have the right to
bring judicial proceedings to obtain preliminary injunctive relief at any time
during the pendency of arbitration proceedings, provided that such preliminary
injunctive relief shall be subject to final arbitral decisions.  Unless the
arbitrators decide otherwise, the cost of arbitration shall be shared equally by
Purchaser and/or NAVTEQ, on the one hand, and Sellers, on the other hand.

 

18.13                     Notices.  All notices, demands, requests, consents or
other communications hereunder shall be in writing and shall be given by
personal delivery, by express courier, by registered or certified mail with
return receipt requested, or by telex or facsimile, to the Parties at the
addresses shown below, or to such other address as may be designated by written
notice given by any Party to the other Parties.  Unless conclusively proved
otherwise, all notices, demands, requests, consents or other communications
hereunder shall be deemed effective upon delivery if personally delivered, five
(5) days after dispatch if sent by express courier, ten (10) days after dispatch
if sent by registered or certified mail with return receipt requested, or
confirmation of the receipt of the facsimile by the recipient if sent by telex
or facsimile.

 

33

--------------------------------------------------------------------------------


 

To Purchaser:

 

 

 

NAVTEQ B.V.

 

The Merchandise Mart, Suite 900

 

Chicago, IL 60654

 

U.S.A.

 

Attention: Lawrence M. Kaplan

 

Facsimile: 312-894-7228

 

 

 

with a copy to:

Attention: David B. Mullen

 

 

Facsimile: 312-894-7212

 

 

To NAVTEQ:

 

 

 

NAVTEQ Corporation

 

The Merchandise Mart, Suite 900

 

Chicago, IL 60654

 

U.S.A.

 

Attention: Lawrence M. Kaplan

 

Facsimile: 312-894-7228

 

 

 

with a copy to:

Attention: David B. Mullen

 

 

Facsimile: 312-894-7212

 

 

To the Company:

 

 

 

Mr. Mr. Yong-Won Lee

 

Chief Executive Officer

 

Picture Map International Co., Ltd.

 

345-1, Yatap-dong, Bundang-gu

 

Seongnam-si, Gyeonggi-do

 

Republic of Korea

 

Facsimile: 82-31-707-7253

 

 

To Sellers:

 

 

 

c/o Mr. Yong-Won Lee

 

Sellers’ Representative

 

Picture Map International Co., Ltd.

 

345-1, Yatap-dong, Bundang-gu

 

Seongnam-si, Gyeonggi-do

 

Republic of Korea

 

Facsimile: 82-31-707-7253

 

 

 

with a copy to:

 

 

 

Dorsey & Whitney LLP

 

250 Park Avenue

 

New York, New York 10177

 

34

--------------------------------------------------------------------------------


 

U.S.A.

Attn: Chang Joo Kim, Esq.

Facsimile: 1-212-953-7201

 

18.14                     Counterparts.  This Agreement may be executed in one
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

18.15                     Captions.  The section headings and captions contained
herein are for purposes of reference and convenience only and shall not in any
way affect the meaning or interpretation of this Agreement.

 

18.16                     Number and Gender.  Whenever used in this Agreement,
the singular terms shall include the plural and the plural the singular, and the
use of any gender shall be applicable to all genders.

 

18.17                     Confidentiality.  No Party shall disclose, disseminate
or cause to be disclosed the terms and conditions of this Agreement, except
insofar as disclosure is reasonably necessary to carry out and effectuate the
terms of this Agreement or as required by a court of competent jurisdiction or
governmental agency, and insofar as any Party is required by Law to disclose.

 

18.18                     Language.  The English language shall be the language
used for the interpretation of this Agreement.

 

35

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first above written.

 

PURCHASER:

 

 

 

 

 

NAVTEQ B.V.

 

 

 

 

 

 

 

 

By:

David B. Mullen

 

 

 

 

 

 

 

 

Name:

David B. Mullen

 

 

 

 

 

 

 

 

Title:

  CFO

 

 

 

 

 

NAVTEQ:

 

 

 

 

 

NAVTEQ CORPORATION

 

 

 

 

 

 

 

 

By:

David B. Mullen

 

 

 

 

 

 

 

 

Name:

David B. Mullen

 

 

 

 

 

 

 

 

Title:

CFO

 

 

 

 

 

COMPANY:

 

 

 

 

 

PICTURE MAP INTERNATIONAL CO., LTD.

 

 

 

 

 

 

 

 

By:

Lee Yong Won

 

 

 

 

 

 

 

 

Name:

Lee Yong Won

 

 

 

 

 

 

 

 

Title:

CEO

 

 

 

 

 

SELLERS:

 

 

 

 

 

 

 

 

[SIGNATURE SHOWN IN SCHEDULE C]

 

 

36

--------------------------------------------------------------------------------


 

Exhibit 2.2: Payment Agency Agreement

 

Exhibit 4.1: Subscription and Registration Rights Agreement

 

Exhibit 6.1: Escrow Agreement

 

Exhibit 12.10: Patents Assignment Agreement

 

Exhibit 12.11: Proprietary Information and Inventions Agreement

 

Exhibit 12.12: Resignation

 

37

--------------------------------------------------------------------------------


 

Schedule C: Share Ownership

 

Sellers

 

Number of
Shares

 

Purchase Price
to Be Received

 

Signature

Mr. Yong-Won Lee



Address: 611-304 Ulji Apt.,
1145-14 Sanbon-dong, Gunpo-si,
Gyeonggi-do, Korea, 435-040



Resident Registration Number
(RRN): 640120-1691216

 

 

 

 

 

 

 

 

 

 

 

 

 

Mr. Su-Hyuk Hwang



614-502 Ulji Apt., 1145-14
Sanbon-dong, Gunpo-si,
Gyeonggi-do, Korea, 435-040 

 

RRN: 630724-1675817

 

 

 

 

 

 

 

 

 

 

 

 

 

Mr. Jong-Seok Baek



614-901 Ulji Apt., 1145-14
Sanbon-dong, Gunpo-si,
Gyeonggi-do, Korea, 423-762 



RRN: 651222-1640326

 

 

 

 

 

 

 

 

 

 

 

 

 

Mr. Sang-Ho Yoon 



107-1702 Kwangbok Hyundai
Apt., 55-1 Chulsan-dong,
Gwangmyeong-si,
Gyeonggi-do, Korea, 423-721



RRN: 661015-1068621

 

 

 

 

 

 

 

 

 

 

 

 

 

MR. Sa-Min Kim
102-1504 Dongbo 2# Apt.,
Sanghyun-dong, Suji Yongin-si,
Gyeonggi-do, Korea, 449-746



RRN: 680224-1042039

 

 

 

 

 

 

 

38

--------------------------------------------------------------------------------


 

Sellers

 

Number of
Shares

 

Purchase Price
to Be Received

 

Signature

Mr. Ha-Seok Lee



106-701 Hyundai 1 Apt., 1344
Bangbae-dong, Seocho-gu, Seoul,
Korea, 137-060 



RRN: 760612-1068610

 

 

 

 

 

 

 

 

 

 

 

 

 

Mr. Hyeong-Seog Lee



113-204 Seocho Ramian Apt.,
1682 Seocho-dong, Seocho-gu,
Seoul, Korea, 137-070



RRN: 730401-1068624

 

 

 

 

 

 

 

 

 

 

 

 

 

Mr. Hyun-Sub Kim



103-402 Hyundai Apt.,
Yeonwon-mauel 550-4, Mabuk-
ri, Kusung-eup, Yongin-si,
Gyeonggi-do, Korea,  449-937 



RRN: 710201-1808310

 

 

 

 

 

 

 

 

 

 

 

 

 

Mr. Kye-Sun Jang



3rd Fl. 238-15, Jungja-dong,
Bundang-gu, Seongnam-si,
Gyeonggi-do, Korea, 463-815 



RRN: 670426-1274011

 

 

 

 

 

 

 

 

 

 

 

 

 

Mr. Hyung-Keun Seo



802-1102 Cheongsol-mauel
Daewon Apt., Keumkok-dong,
Bundang-gu, Seongnam-si,
Gyeonggi-do, Korea, 463-804 



RRN: 630922-1683125

 

 

 

 

 

 

 

 

 

 

 

 

 

Mr. Yoo-Seong Song



1136-802 Changmi Apt., 1092 14
Sanbon-dong, Gunpo-si,
Gyeonggi-do, Korea, 435-040 



RRN: 560223-1011137

 

 

 

 

 

 

 

39

--------------------------------------------------------------------------------


 

Sellers

 

Number of
Shares

 

Purchase Price
to Be Received

 

Signature

Mr. Jong-Hwan Kim



102-1401 DaedongUbang Apt.,
94-8 Uhyun-dong, Buk-gu,
Pohang-si, Gyeongsangbuk-do,
Korea, 791-757 



RRN: 631111-1691812

 

 

 

 

 

 

 

 

 

 

 

 

 

Mr. Kwang-Hyun Lee



105-802 Inwangsan Hyundai
Apt., Hongje-dong, Seodaemun-
gu, Seoul, Korea, 120-787 



RRN: 511220-1042011

 

 

 

 

 

 

 

 

 

 

 

 

 

Ms. Myung-Seok Yang



21-502 Usung Apt., 1332-1
Seocho-dong, Seocho-gu, Seoul,
Korea,  137-773



RRN: 610102-2482226

 

 

 

 

 

 

 

 

 

 

 

 

 

Ms. Jung-Won Kim



138-6 Yeomkok-dong, Seocho-
gu, Seou, Korea, 137-170 



RRN: 630330-2019523

 

 

 

 

 

 

 

 

 

 

 

 

 

Mr. Un-Sik Kim



203-1001 Gil-hoon 2# Apt.,
Jukjeon-1dong, Yongin-si,
Gyeonggi-do, Korea, 449-751 



RRN: 680518-1041519

 

 

 

 

 

 

 

 

 

 

 

 

 

Mr. Sung-Hoon Kim



904-1101 Hansung Apt.,
Jungsan-maul 1566-2, Ilsan-dong,
Ilsan-gu, Goyang-si Gyeonggi-
do, Korea, 411-729 



RRN: 610731-1047612

 

 

 

 

 

 

 

40

--------------------------------------------------------------------------------


 

Sellers

 

Number of
Shares

 

Purchase Price
to Be Received

 

Signature

Mr. Min-Ho Cho



116-502 Hansol Noble-Village,
Jukjeon-2dong, Yongin-si,
Gyeonggi-do, Korea, 449-546 



RRN: 640312-1830014

 

 

 

 

 

 

 

 

 

 

 

 

 

Ms. Kyung-Ok Lee



76-502 Gaepo-Jugong 1# Apt.,
Gaepo-dong, Seocho-gu, Seoul,
Korea, 135-240 



RRN: 670818-2267813

 

 

 

 

 

 

 

 

 

 

 

 

 

Mr. Woo-Hyun Lim



103-703 Shinsanbon Zai 1# Apt.,
Dang-dong, Gunpo-si, Gyeonggi-
do, Korea, 435-010 



RRN: 540106-1690413

 

 

 

 

 

 

 

 

 

 

 

 

 

Mr. Yong-Oh Jung



614-502 Ulji Apt., 1145-14
Sanbon-dong, Gunpo-si,
Gyeonggi-do, Korea, 435-040 



RRN: 430413-1006035

 

 

 

 

 

 

 

 

 

 

 

 

 

Ms. Bu-Mi Ok



305-204 Sunkyong 3# Apt.,
Guseo-2dong, Geumjeong-gu,
Busan, Korea, 609-761 



RRN: 421120-2093302

 

 

 

 

 

 

 

 

 

 

 

 

 

Mr. Hyoung-Seok Lee



101-1301 Yuwon Apt. Howon-
dong, Uijeongbu-si, Gyeonggi-
do, Korea, 480-782 



RRN: 710709-1173218

 

 

 

 

 

 

 

41

--------------------------------------------------------------------------------


 

Sellers

 

Number of
Shares

 

Purchase Price
to Be Received

 

Signature

Mr. Hak-Tae Kim



103-1502 Parktown, 51 Sunae-
dong, Bundang-gu, Seongnam-si,
Gyeonggi-do, Korea, 137-776 



RRN: 640823-1690613

 

 

 

 

 

 

 

 

 

 

 

 

 

Mr. Jin-Hoo Kim



402 Seokjeon Building, 364-31
Seokyo-dong, Mapo-gu, Seoul,
Korea, 121-210 



RRN: 651116-1024018

 

 

 

 

 

 

 

 

 

 

 

 

 

Mr. Chang-Joo Kim



20 Fourth St., Closter, New
Jersey 07624, U.S.A. 



RRN: 631217-1674932

 

 

 

 

 

 

 

 

 

 

 

 

 

ICI Capital Ltd.



K2 House, Suite 102, 269-16
Nonhyun-dong, Kangnam-gu,
Seoul, Korea, 405-847 



Business Registration Number
(BRN): 1168169531

 

 

 

 

 

 

 

 

 

 

 

 

 

NTC 02-8 KTIC Venture Fund 



17th Fl. Shinan Bldg., 943-19
Daechi-dong, Kangnam-gu,
Seoul, Korea, 135-280 



BRN: 1208003846

 

 

 

 

 

 

 

 

 

 

 

 

 

Korea Technology Investment Corp. 



17th Fl. Shinan Bldg., 943-19
Daechi-dong, Kangnam-gu,
Seoul, Korea, 135-845 



BRN: 1208164573

 

 

 

 

 

 

 

42

--------------------------------------------------------------------------------


 

Sellers

 

Number of
Shares

 

Purchase Price
to Be Received

 

Signature

MIC2001-5 KTAC Partnership 4 



8th Fl. Taechi Bldg., 889-11
Daechi-dong, Kangnam-gu,
Seoul, Korea, 135-845 



BRN: 1208003491

 

 

 

 

 

 

 

 

 

 

 

 

 

Mirae Asset H&B Venture Investment #1 



17th Fl. Mirae Asset Venture
Tower, 996-1 Daechi-dong,
Kangnam-gu, Seoul, Korea, 135-280 



BRN: 1208002833

 

 

 

 

 

 

 

 

 

 

 

 

 

Mirae Asset Venture Investment #3 



17th Fl. Mirae Asset Venture
Tower, 996-1 Daechi-dong,
Kangnam-gu, Seoul, Korea, 135-280 



BRN: 1208002911

 

 

 

 

 

 

 

 

 

 

 

 

 

Mr. Hyung-Tae Kim



705-1401 Casvill Kunyoung,
Jukjeon-dong, Yongin-si,
Gyeonggi-do, Korea, 449-160 



RRN: 670605-1109519

 

 

 

 

 

 

 

 

 

 

 

 

 

Mr. Jai-Yeol Jung



17-612 Sang-a Apt., 505
Jungkye-2dong, Nowon-gu,
Seoul, Korea, 139-784 



RRN: 700225-1047531

 

 

 

 

 

 

 

 

 

 

 

 

 

Mr. Han-Suk Choi



204 Gaman Green Villia, 647-9
Jeongrung-3dong, Sungbuk-gu,
Seoul, Korea, 132-919 



RRN: 731110-1010215

 

 

 

 

 

 

 

43

--------------------------------------------------------------------------------


 

Sellers

 

Number of
Shares

 

Purchase Price
to Be Received

 

Signature

Mr. Ho-Seok Jee



3280 Sujin-2dong, Sujung-gu,
Seongnam-si, Gyeonggi-do,
Korea, 461-806 



RRN: 740327-1019121

 

 

 

 

 

 

 

 

 

 

 

 

 

Ms. Yun-Jung Ji



114-1003 Daewoo Prugio Apt.,
Sinlim-11dong, Gwanak-gu,
Seoul, Korea, 153-754 



RRN: 731226-2055518

 

 

 

 

 

 

 

 

 

 

 

 

 

Mr. Young-Jun Kim
502-405 Yanggi Hanyang Apt.,
Sunae-dong, Seongnam-si,
Gyeonggi-do, Korea, 158-756 



RRN: 730226-1397010

 

 

 

 

 

 

 

 

 

 

 

 

 

Mr. Nam-Young Oh



Na-B02 Usam Villa, 376-3
Gomae-ri, Gihung-eup, Yongin-
si, Gyeonggi-do, Korea, 449-901 



RRN: 690315-1482010

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

44

--------------------------------------------------------------------------------


 


SCHEDULE C-1 (PURCHASE PRICE ALLOCATION)

 

45

--------------------------------------------------------------------------------


 

Schedule 1.34: Key Employees

 

Schedule 4.1: Delivery Details

 

Schedule 8.2: Options

 

Schedule 8.5: No Conflict

 

Schedule 8.6: Consents and Approvals

 

Schedule 8.7: Financial Statements

 

Schedule 8.9: Accounts Receivable

 

Schedule 8.10: Permits

 

Schedule 8.11: Absence of Certain Changes

 

Schedule 8.12: Customers, Distributors and Suppliers

 

Schedule 8.13: Related Party Transactions

 

Schedule 8.14: Litigation

 

Schedule 8.16(a): Material Contracts

 

Schedule 8.17(a): Intellectual Property

 

Schedule 8.18: Real Property

 

Schedule 8.19: Tangible Personal Property

 

Schedule 8.21(a): Encumbrances

 

Schedule 8.25: Insurance

 

46

--------------------------------------------------------------------------------


 

Schedule 8.27: Product Liability and Product Warranty

 

Schedule 12.10: Assignment of Patents

 

47

--------------------------------------------------------------------------------